Exhibit 10.154
LOAN AGREEMENT
Dated as of June 21, 2012
Between
PUENTE HILLS MALL, LLC,
as Borrower
and
MIDLAND NATIONAL LIFE INSURANCE COMPANY,
as Lender
FIXED RATE SINGLE PROPERTY LOAN



USActive 23454768.1     1
6397/32472-005 current/28820989v16

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
I.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION    5

Section 1.1.
Definitions    5

Section 1.2.
Principles of Construction    32

II.
GENERAL TERMS    32

Section 2.1.
Loan Commitment; Disbursement to Borrower    32

Section 2.2.
Interest Rate    32

Section 2.3.
Loan Payment    33

Section 2.4.
Prepayments    34

Section 2.5.
Reserved    36

Section 2.6.
Release of Property    36

Section 2.7.
Cash Management    36

Section 2.8.
Withholding Taxes; Gross Up    38

III.
INTENTIONALLY OMITTED    41

IV.
REPRESENTATIONS AND WARRANTIES    41

Section 4.1.
Borrower Representations    41

Section 4.2.
Survival of Representations    54

V.
BORROWER COVENANTS    54

Section 5.1.
Affirmative Covenants    54

Section 5.2.
Negative Covenants    67

VI.
INSURANCE; CASUALTY; CONDEMNATION    72

Section 6.1.
Insurance    72

Section 6.2.
Casualty    76

Section 6.3.
Condemnation    77

Section 6.4.
Restoration    77

VII.
RESERVE FUNDS    82

Section 7.1.
Intentionally Omitted    82

Section 7.2.
Tax and Insurance Escrow Fund    82

Section 7.3.
Replacements and Replacement Reserve    83

Section 7.4.
Rollover Reserve    83

Section 7.5.
Reserved    84

Section 7.6.
Reserved    84

Section 7.7.
Reserve Funds, Generally    84


2

--------------------------------------------------------------------------------




VIII.
DEFAULTS    85

Section 8.1.
Event of Default    85

Section 8.2.
Remedies    88

IX.
SPECIAL PROVISIONS    90

Section 9.1.
Reserved    90

Section 9.2.
Component Notes    90

Section 9.3.
Intentionally Omitted    90

Section 9.4.
Exculpation    91

Section 9.5.
Matters Concerning Manager    94

Section 9.6.
Servicer    95

X.
MISCELLANEOUS    95

Section 10.1.
Survival    95

Section 10.2.
Lender’s Discretion    95

Section 10.3.
Governing Law    96

Section 10.4.
Modification, Waiver in Writing    97

Section 10.5.
Delay Not a Waiver    97

Section 10.6.
Notices    98

Section 10.7.
Trial by Jury    99

Section 10.8.
Headings    99

Section 10.9.
Severability    99

Section 10.10.
Preferences    99

Section 10.11.
Waiver of Notice    99

Section 10.12.
Remedies of Borrower    100

Section 10.13.
Expenses; Indemnity    101

Section 10.14.
Schedules Incorporated    103

Section 10.15.
Offsets, Counterclaims and Defenses    104

Section 10.16.
No Joint Venture or Partnership; No Third Party

Beneficiaries    104
Section 10.17.
Publicity    104

Section 10.18.
Waiver of Marshalling of Assets    104

Section 10.19.
Waiver of Counterclaim    105

Section 10.20.
Conflict; Construction of Documents; Reliance    105

Section 10.21.
Brokers and Financial Advisors    105

Section 10.22.
Confidentiality    105

Section 10.23.
Prior Agreements    106

Section 10.24.
Cumulative Rights    106

Section 10.25.
Counterparts    107

Section 10.26.
Consent of Holder    107

Section 10.27.
Successor Laws    107

Section 10.28.
Reliance on Third Parties    107

Section 10.29.
Joint and Several Obligations    107




3

--------------------------------------------------------------------------------




SCHEDULES
Schedule I    -    Rent Roll
Schedule II    -    Required Repairs – Deadlines for Completion
Schedule III    -    Organizational Chart of Borrower
Schedule IV    -    Legal Description of Fee Parcel





4

--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of June 21, 2012 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
MIDLAND NATIONAL LIFE INSURANCE COMPANY, an Iowa Corporation, having an address
at One Midland Plaza, Sioux Falls, South Dakota 57193 (“Lender”), and PUENTE
HILLS MALL, LLC, a Delaware limited liability company, having its principal
place of business at c/o Glimcher Properties Limited Partnership, 180 East Broad
Street, 21st Floor, Columbus, Ohio 43215 (“Borrower”).
W I T N E S S E T H:
WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).
NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
I.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1.    Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:
“Accrual Period” shall mean (a) for the first accrual period hereunder, (i) if
the Closing Date occurs on or before the fifth (5th) day of a calendar month,
the period commencing on the Closing Date and ending on (and including) the
fifth (5th) day of the calendar month in which the Closing Date occurs, and (ii)
if the Closing Date occurs on or after the sixth (6th) day of a calendar month,
the period commencing on the Closing Date and ending on (and including) the
fifth (5th) day of the following calendar month and (b) for each accrual period
thereafter commencing July, 2012, the period commencing on the sixth (6th) day
of each calendar month and ending on (and including) the fifth (5th) day of the
following calendar month. Each Accrual Period as set forth in clause (b) above
shall be a full month and shall not be shortened by reason of any payment of the
Loan prior to the expiration of such Accrual Period.
“Additional Insolvency Opinion” shall have the meaning set forth in
Section 4.1.30(c) hereof.

5

--------------------------------------------------------------------------------




“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.
“Affiliated Manager” shall mean any Manager in which Borrower or any Guarantor
or any Affiliate of either of them has, directly or indirectly, any legal,
beneficial or economic interest.
“Agent” shall mean Wells Fargo Bank, N.A., or any successor Eligible Institution
acting as Agent under the Cash Management Agreement.
“Agreement” shall have the meaning set forth in the introductory paragraph
hereto.
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower for the applicable Fiscal
Year or other period.
“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.
“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s right, title and
interest in and to the Leases and Rents as security for the Loan, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.
“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Lender, Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.
“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.
“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs: (a) Taxes and (b) Insurance Premiums.

6

--------------------------------------------------------------------------------




“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and assigns permitted in accordance with
the provisions hereof.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of any
Servicer or the financial institution that maintains any collection account for
or on behalf of any Servicer or any Reserve Funds or the New York Stock Exchange
or the Federal Reserve Bank of New York is not open for business.
“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).
“Cash Expenses” shall mean, for any period, the Operating Expenses for the
operation of the Property as set forth in an Approved Annual Budget to the
extent that such expenses are actually incurred by Borrower minus any payments
into the Tax and Insurance Escrow Fund.
“Cash Management Account” shall have the meaning set forth in Section 2.7.2(a)
hereof.
“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Manager, Agent and Lender,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Casualty” shall have the meaning set forth in Section 6.2 hereof.
“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.
“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

7

--------------------------------------------------------------------------------




“Change of Control” shall mean (a) any event, including, without limitation, the
sale, transfer or issuance, in one or more transactions, of any direct or
indirect beneficial ownership interests in Borrower which results in (i) Puente
Hills Mall REIT, LLC, a Delaware limited liability company (“Managing Member”)
failing to be the sole member of Borrower or failing to have the responsibility
for managing and administering the day-to-day business and affairs of Borrower,
(ii) OG Retail Holding Co., LLC, a Delaware limited liability company, failing
to be the managing member of Managing Member or failing to have the
responsibility for managing and administering the day-to-day business and
affairs of Managing Member, (iii) Guarantor failing to be the administering
member of OG Retail Holding Co., LLC or failing to have the responsibility for
managing and administering the day-to-day business and affairs of OG Retail
Holding Co., LLC, (iv) any transfer of 49% or more of the stock of Glimcher
Realty Trust, a Maryland real estate investment trust (“GRT”), other than in
connection with transfers of publicly traded stock on a national stock exchange
in the normal course of business and not in connection with a tender offer or
sale of GRT or substantially all of the assets of GRT, or (v) Glimcher
Properties Corporation, a Delaware corporation, failing to be the sole general
partner of Guarantor or failing to have the responsibility for managing and
administering the day-to-day business and affairs of Guarantor, or (b) Guarantor
no longer directly or indirectly (1) owning at least 52% of the direct or
indirect ownership interests in, and rights to distributions from, Borrower, or
(2) having responsibility for managing and administering the day-to-day business
and affairs of the Borrower, or (c) in any other respects, any Person other than
Guarantor directly or indirectly Controlling Borrower.
“Closing Date” shall mean the date of the funding of the Loan.
“Co-Lender” shall mean any Person, including without limitation, Lender, which
holds a participation interest in the Loan or a note evidencing all or a portion
of the Loan.
“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Confidential Information” shall have the meaning set forth in Section 10.22(b).
“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.

8

--------------------------------------------------------------------------------




“Contracts” shall mean all contracts and agreements except for the Leases now or
hereafter entered into or otherwise effective, covering or otherwise relating to
all or any part of the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise. “Controlled” and “Controlling” shall have
correlative meanings.
“DBRS” shall mean DBRS, Inc.
“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, without limitation, any applicable
prepayment fee and all sums expended or advanced by Lender pursuant to any term
or provision in this Agreement or the Security Instrument due to Lender in
respect of or in connection with the Loan under the Note, this Agreement, the
Security Instrument and the other Loan Documents.
“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments due under this Agreement and the Note.
“Debt Service Coverage Ratio” shall mean as of the last day of the calendar
month immediately preceding the applicable date of calculation, the quotient
obtained by dividing (1) the Net Operating Income (excluding interest on credit
accounts) for the most recent quarter annualized as set forth in the financial
statements most recently delivered to Lender as required hereunder in form
acceptable to Lender by (2) the actual Debt Service payments projected to be due
and payable under the Loan over the twelve (12) month period subsequent to the
date of calculation. Borrower shall deliver to Lender such information as is
reasonably required for Lender to make all applicable calculations. Lender’s
calculation of the Debt Service Coverage Ratio, and all component calculations,
shall be conclusive and binding on Borrower absent manifest error.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) five percent (5%) above the Interest Rate.
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

9

--------------------------------------------------------------------------------




“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa3” and which, in the case of
a state chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. § 9.10(b), having in either case
a combined capital and surplus of at least $50,000,000 and subject to
supervision or examination by federal and state authority, as applicable. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short-term unsecured
debt obligations or commercial paper of which are rated at least “A-1+” by S&P
and “P-1” by Moody’s in the case of accounts in which funds are held for thirty
(30) days or less (or, in the case of letters of credit and accounts in which
funds are held for more than thirty (30) days, the long-term unsecured debt
obligations of which are rated at least “A+” by S&P and “Aa3” by Moody’s).
“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

10

--------------------------------------------------------------------------------




“Excluded Taxes” shall mean, with respect to any payment made by Borrower or
Guarantor (collectively, “Loan Party”) under any Loan Document, any of the
following Section 2.8 Taxes imposed on or with respect to Lender or a Co-Lender:
(a) income or franchise Section 2.8 Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Co-Lender or Lender is organized or in which its principal office is
located or in which its applicable lending office is located, (b) any branch
profits Section 2.8 Taxes imposed by the United States of America or any similar
Section 2.8 Taxes imposed by any other jurisdiction in which Borrower is located
and (c) in the case of a Non-U.S. Lender, any U.S. federal withholding Section
2.8 Taxes resulting from any law in effect (including FATCA) on (and, in the
case of FATCA, including any regulations or official interpretations thereof
issued after) the date such Non-U.S. Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Non-U.S.
Lender’s failure to comply with Section 2.8(e) or Section 2.8(f), except to the
extent that such Non-U.S. Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from a Loan Party with respect to such withholding Section
2.8 Taxes pursuant to Section 2.8(a).
“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(f)
hereof.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement.
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.
“Fitch” shall mean Fitch, Inc.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

11

--------------------------------------------------------------------------------




“Gross Income from Operations” shall mean, for any period, all sustainable
income, computed in accordance with GAAP, derived from the ownership and
operation of the Property from whatever source during such period, including,
but not limited to, Rents from tenants in occupancy, open for business and
paying full contractual rent without right of offset or credit, utility charges,
escalations, forfeited security deposits, interest on credit accounts, service
fees or charges, license fees, parking fees, rent concessions or credits,
business interruption or other loss of income or rental insurance proceeds or
other required pass-throughs, reimbursements paid by tenants under the Leases of
any nature and interest on Reserve Funds, if any, but excluding Rents from
tenants during a free-rent period, Rents from tenants that are included in any
Material Proceeding unless the applicable tenant has affirmed its Lease, sales,
use and occupancy or other taxes on receipts required to be accounted for by
Borrower to any Governmental Authority, refunds and uncollectible accounts,
sales of furniture, fixtures and equipment, Insurance Proceeds (other than
business interruption or other loss of income or rental insurance), Condemnation
Proceeds, forfeited or unforfeited security deposits, utility and other similar
deposits and any disbursements to Borrower from the Reserve Funds, if any.
“Guarantor” shall mean Glimcher Properties Limited Partnership.
“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, from Guarantor to Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.
“Indebtedness” of a Person, at a particular date, shall mean the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed.
“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

12

--------------------------------------------------------------------------------




“Indemnified Parties” shall mean Lender and any Person who is or will have been
involved in the origination of the Loan, any Person who is or will have been
involved in the servicing of the Loan, any Person in whose name the encumbrance
created by the Security Instrument is or will have been recorded, Persons who
may hold or acquire or will have held a full or partial interest in the Loan
(including, but not limited to, investors or prospective investors in the Loan,
as well as custodians, trustees and other fiduciaries who hold or have held a
full or partial interest in the Loan for the benefit of third parties) as well
as the respective directors, officers, shareholders, members, partners,
employees, agents, servants, representatives, contractors, subcontractors,
affiliates, subsidiaries, participants, successors and assigns of any and all of
the foregoing (including, but not limited to, any other Person who holds or
acquires or will have held a participation or other full or partial interest in
the Loan, whether during the term of the Loan or as a part of or following a
foreclosure of the Loan and any successors by merger, consolidation or
acquisition of all or a substantial portion of Lender’s assets and business).
“Indemnified Taxes” shall mean (a) Section 2.8 Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by any Loan Party under any Loan
Document and (b) Other Taxes.
“Indemnifying Person” shall mean each of Borrower and Guarantor.

13

--------------------------------------------------------------------------------




“Independent Director” or “Independent Manager” shall mean a natural Person who
(a) is not at the time of initial appointment, or at any time while serving in
such capacity, and is not, and has never been, and will not while serving as
Independent Director or Independent Manager be: (i) a stockholder, director
(with the exception of serving as the Independent Director or Independent
Manager of Borrower), officer, employee, partner, member (other than a “special
member” or “springing member”), manager, attorney or counsel of Borrower, equity
owners of Borrower or Guarantor or any Affiliate of Borrower or Guarantor; (ii)
a customer, supplier or other person who derives any of its purchases or
revenues from its activities with Borrower or Guarantor, equity owners of
Borrower or Guarantor or any Affiliate of Borrower or Guarantor; (iii) a Person
Controlling or under common Control with any such stockholder, director,
officer, employee, partner, member, manager, attorney, counsel, equity owner,
customer, supplier or other Person; or (iv) a member of the immediate family of
any such stockholder, director, officer, employee, partner, member, manager,
attorney, counsel, equity owner, customer, supplier or other Person and (b) has
(i) prior experience as an independent director or independent manager for a
corporation, a trust or limited liability company whose charter documents
required the unanimous consent of all independent directors or independent
managers thereof before such corporation, trust or limited liability company
could consent to the institution of bankruptcy or insolvency proceedings against
it or could file a petition seeking relief under any applicable federal or state
law relating to bankruptcy and (ii) at least three (3) years of employment
experience with one or more nationally-recognized companies that provides, inter
alia, professional independent directors or independent managers in the ordinary
course of their respective business to issuers of securitization or structured
finance instruments, agreements or securities or lenders originating commercial
real estate loans for inclusion in securitization or structured finance
instruments, agreements or securities (a “Professional Independent Director”)
and is at all times during his or her service as an Independent Director or
Independent Manager of Borrower an employee of such a company or companies. A
natural Person who satisfies the foregoing definition except for being (or
having been) the independent director or independent manager of a “special
purpose entity” affiliated with Borrower (provided such affiliate does not or
did not own a direct or indirect equity interest in an Borrower) shall not be
disqualified from serving as an Independent Director, provided that such natural
Person satisfies all other criteria set forth above and that the fees such
individual earns from serving as independent director or independent manager of
Affiliates of Borrower or in any given year constitute in the aggregate less
than five percent (5%) of such individual’s annual income for that year. A
natural Person who satisfies the foregoing definition other than subparagraph
(a)(ii) shall not be disqualified from serving as an Independent Director or
Independent Manager of Borrower if such individual is a Professional Independent
Director and such individual complies with the requirements of the previous
sentence.
“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Frost Brown Todd LLC in connection with the
Loan.

14

--------------------------------------------------------------------------------




“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.
“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.
“Interest Rate” shall mean a rate of four and one-half percent (4.5%) per annum.
“IRS” shall mean the United States Internal Revenue Service.
“Kroll” shall mean Kroll, Inc.
“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and (a) every modification, amendment or other agreement relating to
such lease, sublease, subsublease, or other agreement entered into in connection
with such lease, sublease, subsublease, or other agreement and (b) every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto.
“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower, the Property or any part thereof, including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to the Property or any part thereof, or (b) in any way limit the use and
enjoyment thereof.
“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.
“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.
“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

15

--------------------------------------------------------------------------------




“Lien” shall mean any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien, pledge, hypothecation, assignment, security interest, or
any other encumbrance, charge or transfer of, or any agreement to enter into or
create any of the foregoing, on or affecting Borrower, the Property, any portion
thereof or any interest therein, including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.
“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Assignment of Leases, the Environmental Indemnity, the
Assignment of Management Agreement, the Guaranty, the Cash Management Agreement,
the Lockbox Agreement, and all other documents executed and/or delivered in
connection with the Loan.
“Loan Party” shall have the meaning set forth in the definition of Excluded
Taxes.
“Loan to Value Ratio” shall mean the ratio, as of a particular date, in which
the numerator is equal to the outstanding principal balance of the Loan and the
denominator is equal to the appraised value of the Property as determined by
Lender in its sole discretion.
“Lockbox Account” shall have the meaning set forth in Section 2.7.1(a) hereof.
“Lockbox Agreement” shall mean that certain Lockbox Agreement Clearing Account
Agreement Deposit Account Control Agreement Lockbox Bank Instruction Letter
(together with the acknowledgement attached thereto executed by the Lockbox
Bank) dated the date hereof by Borrower to Lockbox Bank and agreed to by Lender
among Borrower, Lender, Manager and Lockbox Bank, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Lockbox Bank” shall mean the clearing bank that establishes, maintains and
holds the Lockbox Account, which bank shall be an Eligible Institution.
“Losses” shall mean, collectively, any and all claims, demands, suits,
liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses,
disbursements, diminutions in value, fines, penalties, charges, fees, expenses,
judgments, awards, amounts paid in settlement, punitive damages, foreseeable and
unforeseeable consequential damages, of whatever kind or nature (including, but
not limited, to reasonable attorneys’ fees and other costs of defense in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not an Indemnified Party shall be designated
a party thereto).

16

--------------------------------------------------------------------------------




“Major Lease” shall have the meaning set forth in Section 5.1.20(d) hereof.
“Management Agreement” shall mean the management agreement entered into by and
between Borrower and the Manager, pursuant to which the Manager is to provide
management and other services with respect to the Property, or, if the context
requires, a Replacement Management Agreement pursuant to which a Qualified
Manager is managing the Property in accordance with the terms and provisions of
this Agreement.
“Manager” shall mean, collectively, Glimcher Properties Limited Partnership, as
manager, and Glimcher Development Corporation as services provider, or, if the
context requires, a Qualified Manager who is managing the Property in accordance
with the terms and provisions of this Agreement.
“Material Adverse Effect” shall mean a material adverse effect on (i) the
Property, (ii) the business, profits, prospects, management, operations or
condition (financial or otherwise) of Borrower, Guarantor or the Property, (iii)
the enforceability, validity, perfection or priority of the Lien of the Security
Instrument or the other Loan Documents, (iv) the ability of Borrower to perform
its obligations under the Security Instrument or the other Loan Documents, or
(v) the ability of Guarantor to perform its obligations under the Guaranty.
“Material Contract” shall mean each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property, other than the Management Agreement and the
Leases, as to which either (i) there is an obligation of Borrower to pay more
than $250,000 per annum or (ii) the term thereof extends beyond one year (unless
cancelable on sixty (60) days or less notice without requiring the payment of
termination fees or payments of any kind).
“Material Proceeding” shall mean, with respect to any Person, to file any
insolvency or reorganization case or proceeding, to institute proceedings to
have such Person be adjudicated bankrupt or insolvent, to institute proceedings
under any applicable insolvency law, to seek any relief under any law relating
to relief from debts or the protection of debtors, to consent to the filing or
institution of bankruptcy or insolvency proceedings against such Person, to file
a petition seeking, or consent to, reorganization or relief with respect to such
Person under any applicable federal or state law relating to bankruptcy or
insolvency, to seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian, or any similar official of or for
such Person or a substantial part of its property, to make any assignment for
the benefit of creditors of such Person, to admit in writing such Person's
inability to pay its debts generally as they become due, or to take action in
furtherance of any of the foregoing.
“Maturity Date” shall mean the Payment Date in July 2017, or such other date on
which the final payment of principal of the Note becomes due and payable as
therein or herein provided, whether at such stated maturity date, by declaration
of acceleration, or otherwise.

17

--------------------------------------------------------------------------------




“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“Monthly Debt Service Payment Amount” shall mean a payment of interest only on
the outstanding principal amount of the Loan.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Morningstar” shall mean Morningstar, Inc.
“Net Cash Flow” shall mean, with respect to the Property for any period, the
amount obtained by subtracting Operating Expenses and Capital Expenditures for
such period from Gross Income from Operations for such period.
“Net Cash Flow Schedule” shall mean, for the applicable period, a schedule
reconciling Net Operating Income to Net Cash Flow which itemizes all adjustments
made to Net Operating Income to arrive at Net Cash Flow.
“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.
“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.
“Non-U.S. Lender” shall mean a Co-Lender or Lender that is not a U.S. Person.
“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of Sixty Million and No/100 Dollars ($60,000,000.00), made by
Borrower in favor of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“O&M Program” shall have the meaning set forth in Section 5.1.19 hereof.
“OFAC” shall have the meaning set forth in Section 4.1.35 hereof.
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of the general partner or
managing member of Borrower, as applicable.

18

--------------------------------------------------------------------------------




“Open Prepayment Date” shall have the meaning set forth in Section 2.4.1 hereof.
“Operating Expenses” shall mean, for any period, the total of all expenditures,
computed in accordance with GAAP, of whatever kind during such period relating
to the operation, maintenance and management of the Property that are incurred
on a regular monthly or other periodic basis, including without limitation,
utilities, ordinary repairs and maintenance, insurance, license fees, property
taxes and assessments, advertising expenses, management fees, payroll and
related taxes, computer processing charges, operational equipment or other lease
payments as approved by Lender, and other similar costs, but excluding
depreciation, Debt Service, Capital Expenditures, and contributions to the
Reserve Funds.
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.
“Other Connection Taxes” shall mean, with respect to any Lender or Co-Lender,
Other Taxes imposed as a result of a present or former connection between such
Lender or Co-Lender and the jurisdiction imposing such Other Taxes (other than a
connection arising from such Lender or Co-Lender having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction pursuant to, any Loan Document).
“Other Taxes” shall mean any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Section 2.8 Taxes
that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, or from the registration, receipt
or perfection of a security interest under, or otherwise with respect to, any
Loan Document, except any such Section 2.8 Taxes that are Other Connection Taxes
imposed with respect to an assignment of the Loan Documents.
“Patriot Act” shall have the meaning set forth in Section 4.1.35 hereof.
“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.
“Permitted Encumbrances” shall mean, with respect to the Property, collectively,
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policy,
(c) Liens, if any, for Taxes imposed by any Governmental Authority which are not
yet due or delinquent, and (d) such other title and survey exceptions as Lender
has approved or may approve in writing in Lender’s sole discretion, which
Permitted Encumbrances in the aggregate do not materially or adversely affect
the value or use of the Property or Borrower’s ability to repay the Loan.

19

--------------------------------------------------------------------------------




“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee of any trust which holds the Loan or any
of their respective Affiliates, payable on demand or having a maturity date not
later than the Business Day immediately prior to the first Payment Date
following the date of acquiring such investment and meeting one of the
appropriate standards set forth below:
(i)    obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;
(ii)    Federal Housing Administration debentures;
(iii)    obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

20

--------------------------------------------------------------------------------




(iv)    federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, the short term obligations of which at all times are rated
in the highest short term rating category by each Rating Agency; provided,
however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;
(v)    fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest short term
rating category by each Rating Agency; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
(vi)    debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency in its highest long-term unsecured rating
category; provided, however, that the investments described in this clause must
(A) have a predetermined fixed dollar of principal due at maturity that cannot
vary or change, (B) if rated by S&P, must not have an “r” highlighter affixed to
their rating, (C) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (D) such investments
must not be subject to liquidation prior to their maturity;
(vii)    commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
in its highest short-term unsecured debt rating; provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

21

--------------------------------------------------------------------------------




(viii)    units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
invest solely in obligations backed by the full faith and credit of the United
States, which funds have the highest rating available from each Rating Agency
for money market funds; and
(ix)    any other security, obligation or investment which has been approved as
a Permitted Investment in writing by (a) Lender and (b) each Rating Agency;
provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.
“Personal Property” shall have the meaning set forth in the granting clause of
the Security Instrument.
“Policies” or “Policy” shall have the meaning set forth in Section 6.1(b)
hereof.
“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. §1701 et. seq. and (d) all other Legal
Requirements relating to money laundering or terrorism.
“Principal” shall mean any Person that is the general partner of Borrower, if
Borrower is a limited partnership, or managing member of Borrower, if Borrower
is a limited liability company.
“Property” shall mean each parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Security
Instrument, together with all rights pertaining to such property and
Improvements, as more particularly described in granting clause of the Security
Instrument and referred to therein as the “Property”.

22

--------------------------------------------------------------------------------




“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, any Indemnifying Person with respect
to the Property, Borrower, Principal, Guarantor and/or Manager.
“Qualified Manager” shall mean either (a) Manager; or (b) a reputable and
experienced management organization (which may be an Affiliate of Borrower),
reasonably approved by Lender, possessing experience in managing properties
similar in size, scope, use and value as the Property, provided, that, if
required by Lender, Borrower shall have obtained, if such Person is an Affiliate
of Borrower, an Additional Insolvency Opinion.
“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, Kroll, DBRS and
Morningstar.
“Re-Dating” shall have the meaning set forth in Section 9.1.3 hereof.
“Rents” shall mean all rents (including, without limitation, percentage rents),
rent equivalents, moneys payable as damages (including, without limitation,
payments by reason of the rejection of a Lease in a Material Proceeding) or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, all other amounts payable as rent under any Lease or other agreement
relating to the Property, and other consideration of whatever form or nature
received by or paid to or for the account of or benefit of Borrower or its
agents or employees from any and all sources arising from or attributable to the
Property, and proceeds, if any, from business interruption or other loss of
income insurance.
“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance; and (b) an assignment of management agreement and
subordination of management fees substantially in the form then used by Lender
(or of such other form and substance reasonably acceptable to Lender), executed
and delivered to Lender by Borrower and such Qualified Manager at Borrower’s
expense.
“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.
“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.
“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.

23

--------------------------------------------------------------------------------




“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.
“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund and any other escrow or reserve fund established
pursuant to the Loan Documents.
“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation (or better condition),
with such alterations as may be reasonably approved by Lender.
“Restricted Party” shall mean, collectively (a) Borrower, Principal, Guarantor
and any Affiliated Manager and (b) any shareholder, partner, member, non-member
manager, direct or indirect legal or beneficial owner of, Borrower, Principal,
Guarantor, any Affiliated Manager or any non-member manager.
“Rollover Reserve Account” shall have the meaning set forth in Section 7.4.1
hereof.
“Rollover Reserve Fund” shall have the meaning set forth in Section 7.4.1
hereof.
“S&P” shall mean Standard & Poor’s Ratings Services.
“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other disposal of
a legal or beneficial interest, whether direct or indirect.
“Section 2.8 Taxes” shall mean any present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
“Security Instrument” shall mean that certain first priority Deed of Trust,
Security Agreement and Fixture Filing, dated the date hereof, executed and
delivered by Borrower as security for the Loan and encumbering the Property, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Servicer” shall have the meaning set forth in Section 9.6 hereof.
“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.
“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

24

--------------------------------------------------------------------------------




“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that, since the date of its formation and at all times
on and after the date thereof, has complied with and shall at all times comply
with the following requirements unless it has received either prior consent to
do otherwise from Lender or a permitted administrative agent thereof:
(a)    is and shall be organized solely for the purpose of, in the case of
Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the Property, entering into and
performing its obligations under the Loan Documents with Lender, refinancing the
Property in connection with a permitted repayment of the Loan, and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing;
(b)    has not engaged and shall not engage in any business unrelated to the
acquisition, development, ownership, management or operation of the Property;
(c)    has not owned and shall not own any real property other than, in the case
of Borrower, the Property;
(d)    does not have, shall not have and at no time had any assets other than
the Property and personal property necessary or incidental to its ownership and
operation of the Property;
(e)    has not engaged in, sought, consented or permitted to and shall not
engage in, seek, consent to or permit (i) any dissolution, winding up,
liquidation, consolidation or merger, or (ii) any sale or other transfer of all
or substantially all of its assets or any sale of assets outside the ordinary
course of its business, except as permitted by the Loan Documents;
(f)    shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or other formation document or
organizational document (as applicable) with respect to the matters set forth in
this definition;
(g)    if such entity is a limited partnership, has and shall have at least one
general partner and has and shall have, as its only general partners, Special
Purpose Entities each of which (i) is a corporation or single-member Delaware
limited liability company, (ii) has two (2) Independent Directors, and (iii)
holds a direct interest as general partner in the limited partnership of not
less than one-half of one percent (0.5%);
(h)    if such entity is a corporation, has and shall have at least two (2)
Independent Directors, and shall not cause or permit the board of directors of
such entity to commence any Material Proceeding either with respect to itself or
any action requiring the unanimous affirmative vote of one hundred percent
(100%) of the members of its board of directors unless two (2) Independent
Directors shall have participated in such vote and shall have voted in favor of
such action;

25

--------------------------------------------------------------------------------




(i)    if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single-member
limited liability company set forth in this definition of “Special Purpose
Entity”), has and shall have at least one (1) member that is a Special Purpose
Entity, that is a corporation, that has at least two (2) Independent Directors
and that directly owns at least one-half-of-one percent (0.5%) of the equity of
the limited liability company;
(j)    if such entity is a single-member limited liability company, (i) is and
shall be a Delaware limited liability company, (ii) has and shall have at least
two (2) Independent Managers serving as managers of such company, (iii) shall
not commence any Material Proceeding and shall not cause or permit the members
or managers of such entity to commence any Material Proceeding, unless two (2)
Independent Managers then serving as managers of the company shall have
participated consented in writing to such action, and (iv) has and shall have
either (A) a member which owns no economic interest in the company, has signed
the company’s limited liability company agreement and has no obligation to make
capital contributions to the company, or (B) two (2) natural persons or one
entity that is not a member of the company, that has signed its limited
liability company agreement and that, under the terms of such limited liability
company agreement becomes a member of the company immediately prior to the
withdrawal or dissolution of the last remaining member of the company;
(k)    has not and shall not (and, if such entity is (i) a limited liability
company, has and shall have a limited liability agreement or an operating
agreement, as applicable, (ii) a limited partnership, has a limited partnership
agreement, or (iii) a corporation, has a certificate of incorporation or
articles that, in each case, provide that such entity shall not) (A) dissolve,
merge, liquidate, consolidate; (B) sell all or substantially all of its assets;
(C) amend its organizational documents with respect to the matters set forth in
this definition without the consent of Lender; or (D) without the affirmative
vote of two (2) Independent Directors or Independent Managers commence any
Material Proceeding;
(l)    has at all times been and intends at all times to remain solvent and has
paid and shall, provided that there is sufficient income from the Property to do
so, pay its debts and liabilities (including, a fairly-allocated portion of any
personnel and overhead expenses that it shares with any Affiliate) from its
assets as the same shall become due, and has maintained and intends to maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;
(m)    has not failed and shall not fail to correct any known misunderstanding
regarding the separate identity of such entity and has not identified and shall
not identify itself as a division of any other Person;

26

--------------------------------------------------------------------------------




(n)    has maintained and shall maintain its bank accounts, books of account,
books and records separate from those of any other Person and, to the extent
that it is required or permitted to file tax returns under applicable law, has
filed and shall file its own tax returns, except to the extent that it is
required or permitted by law to file consolidated tax returns and, if it is a
corporation, has not filed and shall not file a consolidated federal income tax
return with any other corporation, except to the extent that it is required by
law to file consolidated tax returns;
(o)    has maintained and shall maintain its own records, books, resolutions and
agreements;
(p)    has not commingled and shall not commingle its funds or assets with those
of any other Person and has not participated and shall not participate in any
cash management system with any other Person;
(q)    has held and shall hold its assets in its own name;
(r)    has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;
(s)    (i) has maintained and shall maintain its financial statements,
accounting records and other entity documents separate from those of any other
Person; (ii) has shown and shall show, in its financial statements, its asset
and liabilities separate and apart from those of any other Person; and (iii) has
not permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP;
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;
(t)    has paid and shall, provided that there is sufficient income from the
Property to do so, pay its own liabilities and expenses, including the salaries
of its own employees, out of its own funds and assets, and has maintained and
shall, provided that there is sufficient income from the Property to do so,
maintain a sufficient number of employees in light of its contemplated business
operations;
(u)    has observed and shall observe all partnership, corporate or limited
liability company formalities, as applicable;

27

--------------------------------------------------------------------------------




(v)    has not incurred any Indebtedness other than (i) acquisition financing
with respect to the Property; construction financing with respect to the
Improvements and certain off-site improvements required by municipal and other
authorities as conditions to the construction of the Improvements; and first
mortgage financings secured by the Property; and Indebtedness pursuant to
letters of credit, guaranties, interest rate protection agreements and other
similar instruments executed and delivered in connection with such financings,
(ii) unsecured trade payables and operational debt not evidenced by a note, and
(iii) Indebtedness incurred in the financing of equipment and other personal
property used on the Property;
(w)    shall have no Indebtedness other than (i) the Loan, (ii) liabilities
incurred in the ordinary course of business relating to the ownership and
operation of the Property and the routine administration of Borrower, in amounts
not to exceed two percent (2%) of the outstanding principal amount of the Loan
which liabilities are not more than sixty (60) days past the date invoiced, are
not evidenced by a note and, provided that there is sufficient income from the
Property to do so, are paid when due, and which amounts are normal and
reasonable under the circumstances, and (iii) such other liabilities that are
permitted pursuant to this Agreement;
(x)    has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets for the benefit of any other Person, in each case except as permitted
pursuant to this Agreement;
(y)    has not acquired and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate;
(z)    has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including, but not limited to, paying for shared office space
and for services performed by any employee of an Affiliate;
(aa)    has maintained and used and shall maintain and use separate stationery,
invoices and checks bearing its name and not bearing the name of any other
entity unless such entity is clearly designated as being the Special Purpose
Entity’s agent;
(bb)    has not pledged and shall not pledge its assets to or for the benefit of
any other Person other than with respect to loans secured by the Property and no
such pledge remains outstanding except to Lender to secure the Loan;
(cc)    has held itself out and identified itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person,

28

--------------------------------------------------------------------------------




(dd)    has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;
(ee)    has not made and shall not make loans to any Person and has not held and
shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity);
(ff)    has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;
(gg)    other than capital contributions and distributions permitted under the
terms of its organizational documents, has not entered into or been a party to,
and shall not enter into or be a party to, any transaction with any of its
partners, members, shareholders or Affiliates except in the ordinary course of
its business and on terms which are commercially reasonable terms comparable to
those of an arm’s-length transaction with an unrelated third party;
(hh)    has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it in the event that its cash flow is insufficient to pay the
Debt;
(ii)    if such entity is a corporation, has considered and shall consider the
interests of its creditors in connection with all corporate actions;
(jj)    has not had and shall not have any of its obligations guaranteed by any
Affiliate except as provided by the Loan Documents;
(kk)    has not formed, acquired or held and shall not form, acquire or hold any
subsidiary;
(ll)    has complied and shall comply with all of the terms and provisions
contained in its organizational documents.
(mm)    has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion are true;
(nn)    has not permitted and shall not permit any Affiliate or constituent
party independent access to its bank accounts;

29

--------------------------------------------------------------------------------




(oo)    is, has always been and shall continue to be duly formed, validly
existing, and in good standing in the state of its incorporation or formation
and in all other jurisdictions where it is qualified to do business;
(pp)    has paid all taxes which it owes and is not currently involved in any
dispute with any taxing authority except as permitted by this Agreement;
(qq)    is not now, nor has ever been, party to any lawsuit, arbitration,
summons, or legal proceeding that resulted in a judgment against it that has not
been paid in full except as permitted by this Agreement;
(rr)    has no judgments or Liens of any nature against it except for tax Liens
not yet due and the Permitted Encumbrances;
(ss)    has provided Lender with complete financial statements that reflect a
fair and accurate view of the entity’s financial condition; and
(tt)    has no material contingent or actual obligations not related to the
Property;
provided, however, notwithstanding the foregoing, Lender acknowledges that
Borrower is the tenant under a certain ground lease which is not part of the
Property and Borrower’s owning such leasehold interests and incurring
obligations in connection therewith shall not in and of itself be deemed a
violation of any provision of this Agreement or the other Loan Documents or give
rise to any liability under Section 9.4.
“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.
“Survey” shall mean an ALTA survey of the Property prepared by a surveyor
licensed in the State and satisfactory to Lender and the company or companies
issuing the Title Insurance Policy, and containing a certification of such
surveyor satisfactory to Lender.
“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.
“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.
“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.

30

--------------------------------------------------------------------------------




“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
a form acceptable to Lender (or, if the Property is in a State which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
State and acceptable to Lender) issued with respect to the Property and insuring
the Lien of the Security Instrument.
“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.
“U.S. Obligations” shall mean non‑redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to Lender,
other “government securities” within the meaning of Section 2(a)(16) of the
Investment Company Act of 1940, as amended.
“U.S. Person” shall mean a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Certificate” shall have the meaning set forth in Section 2.8(e)
hereof.
“Yield Maintenance Premium” shall mean an amount equal to the greater of:
(i) three percent (3%) of the principal amount of the Loan being prepaid or
(ii) the present value as of the Prepayment Date of the Calculated Payments from
the Prepayment Date through the Maturity Date determined by discounting such
payments at the Discount Rate.  As used in this definition, the term “Calculated
Payments” shall mean the monthly payments of interest only which would be due
from the Prepayment Date through the Maturity Date based on the principal amount
of the Loan being prepaid on the Prepayment Date and assuming an interest rate
per annum equal to the difference (if such difference is greater than zero)
between (y) the Interest Rate and (z) the Yield Maintenance Treasury Rate.  As
used in this definition, (i) the term “Discount Rate” shall mean the rate which,
when compounded monthly, is equivalent to the Yield Maintenance Treasury Rate,
when compounded semi-annually, (ii) the term “Prepayment Date” shall mean the
date upon which a prepayment is made, and (iii) the term “Yield Maintenance
Treasury Rate” shall mean the yield calculated by Lender by the linear
interpolation of the yields, as reported in the Federal Reserve Statistical
Release H.15-Selected Interest Rates under the heading U.S. Government
Securities/Treasury Constant Maturities for the week ending prior to the
Prepayment Date, of U.S. Treasury Constant Maturities with maturity dates (one
longer or one shorter) most nearly approximating the Maturity Date.  In the
event Release H.15 is no longer published, Lender shall select a comparable
publication to determine the Yield Maintenance Treasury Rate.  In no event,
however, shall Lender be required to reinvest any prepayment proceeds in U.S.
Treasury obligations or otherwise.

31

--------------------------------------------------------------------------------




Section 1.2.    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.
II.
GENERAL TERMS

Section 2.1.    Loan Commitment; Disbursement to Borrower.
2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.
2.1.2    Single Disbursement to Borrower. Borrower may request and receive only
one borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed. Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.
2.1.3    The Note, Security Instrument and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Security Instrument, the Assignment of
Leases and the other Loan Documents.
2.1.4    Use of Proceeds. Borrower shall use the proceeds of the Loan to (a) 
refinance the Property and/or repay and discharge any existing loans relating to
the Property, (b) pay all past-due Basic Carrying Costs and other charges, if
any, with respect to the Property, (c) make deposits into the Reserve Funds on
the Closing Date in the amounts provided herein, (d) pay costs and expenses
incurred in connection with the closing of the Loan, as approved by Lender,
(e) fund any working capital requirements of the Property and (f) distribute the
balance, if any, to Borrower.
Section 2.2.    Interest Rate.
2.2.1    Interest Rate. Interest on the outstanding principal balance of the
Loan shall accrue from the Closing Date to but excluding the Maturity Date at
the Interest Rate (or as otherwise set forth in this Agreement).
2.2.2    Intentionally Deleted.
2.2.3    Interest Calculation. Interest on the outstanding principal balance of
the Loan shall be calculated by multiplying (a) thirty (30) days by (b) a daily
rate based on the Interest Rate and a three hundred sixty (360) day year by
(c) the outstanding principal balance of the Loan.

32

--------------------------------------------------------------------------------




2.2.4    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the outstanding principal balance
of the Loan and, to the extent permitted by law, all accrued and unpaid interest
in respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.
2.2.5    Usury Savings. This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall Borrower be obligated
or required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.
Section 2.3.    Loan Payment.
2.3.1    Monthly Debt Service Payments. Borrower shall pay to Lender for deposit
in to the Cash Management Account (a) on the Closing Date, an amount equal to
interest only on the outstanding principal balance of the Loan for the initial
Accrual Period and (b) on the Payment Date occurring in August 2012 and on each
Payment Date thereafter up to and including the Maturity Date, the Monthly Debt
Service Payment Amount, which payments shall be applied first to accrued and
unpaid interest and the balance to principal.
2.3.2    Repayment. Upon any repayment or prepayment of the Loan, including any
application of all or any portion of the funds in any Reserve Fund and any
application of any Insurance Proceeds or Condemnation Proceeds, Borrower shall
be required to pay to Lender a non-refundable sum (the “Exit Fee”) on the date
of such repayment or prepayment equal to one-quarter percent (0.25%) of the
principal amount of the Loan being repaid or prepaid; provided, however, the
Exit Fee will be waived by Lender if (a) the Loan is repaid with the proceeds of
a mortgage loan made, originated, placed or syndicated by Guggenheim Commercial
Real Estate Finance, LLC or an Affiliate thereof or (b) repaid with the proceeds
of a sale of the Property or (c) the repayment is subject to a prepayment fee
pursuant to Section 2.4.1(v). All Exit Fees shall be deemed to be earned by
Lender upon the funding of the Loan.

33

--------------------------------------------------------------------------------




2.3.3    Payments Generally. For purposes of making payments hereunder, but not
for purposes of calculating Accrual Periods, if the day on which such payment is
due is not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day and with respect to payments of principal due
on the Maturity Date, interest shall be payable at the Interest Rate or the
Default Rate, as the case may be, through and including the day immediately
preceding such Maturity Date. All amounts due pursuant to this Agreement and the
other Loan Documents shall be payable without setoff, counterclaim, defense or
any other deduction whatsoever.
2.3.4    Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Security
Instrument and the other Loan Documents.
2.3.5    Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents (excluding the principal amount due on the Maturity
Date) are not paid by Borrower within five (5) days after the Payment Date,
Borrower shall pay to Lender upon demand an amount equal to the lesser of five
percent (5%) of such unpaid sum or the Maximum Legal Rate in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment. Any
such amount shall be secured by the Security Instrument and the other Loan
Documents to the extent permitted by applicable law.
2.3.6    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.
Section 2.4.    Prepayments.
2.4.1    Voluntary Prepayments. Except as otherwise provided herein, Borrower
shall not have the right to prepay the Loan in whole or in part prior to the
Payment Date occurring in June 2013 (the “Open Prepayment Date”). Subsequent to
the occurrence of the Open Prepayment Date, on any Payment Date Borrower may
prepay the Loan, in whole but not in part, provided that:
(i)    Borrower shall provide not less than thirty (30) days nor more than
ninety (90) days prior written notice to Lender specifying the Payment Date (the
“Prepayment Date”) on which the proposed prepayment shall occur;
(ii)    Borrower shall pay to Lender all accrued and unpaid interest on the
outstanding principal balance of the Note to and including the Prepayment Date;
(iii)    Borrower shall pay to Lender all other sums, not including scheduled
interest or principal payments, then due under the Note, this Agreement, the
Security Instrument and the other Loan Documents;

34

--------------------------------------------------------------------------------




(iv)    any prepayment of the outstanding principal amount of the Note shall be
applied to the installments of principal last due hereunder and shall not
release or relieve Borrower from the obligation to pay the regularly scheduled
installments of principal and interest becoming due under the Loan; and
(v)    Borrower shall pay to Lender a prepayment fee equal to the Yield
Maintenance Premium if the prepayment occurs on or prior to the Payment Date
occurring in June 2014 or, if the prepayment occurs subsequent to the Payment
Date occurring in June 2014 but on or prior to the Payment Date occurring in
June 2015, a prepayment fee equal to three percent (3%) of the principal amount
of the Loan being repaid, or, if the prepayment occurs subsequent to the Payment
Date occurring in June 2015 but on or prior to the Payment Date occurring in
June 2016, a prepayment fee equal to two percent (2%) of the principal amount of
the Loan being repaid, or, if the prepayment occurs subsequent to the Payment
Date occurring in June 2016 but on or prior to the Payment Date occurring in
December 2016, a prepayment fee equal to one percent (1%) of the principal
amount of the Loan being prepaid.
On the Payment Date six (6) months prior to the Maturity Date, or on any Payment
Date thereafter, Borrower may, at its option and upon thirty (30) days prior
notice to Lender, prepay the Debt in whole or in part without payment of the
Yield Maintenance Premium. If for any reason Borrower prepays the Loan on a date
other than a Payment Date, Borrower shall pay Lender, in addition to the Debt,
all interest which would have accrued for the full Accrual Period during which
the prepayment occurs.
2.4.2    Mandatory Prepayments. On the next occurring Payment Date following the
date on which Lender actually receives any Net Proceeds, if Lender is not
obligated to make such Net Proceeds available to Borrower for Restoration,
Borrower authorizes Lender, at Lender’s option, to apply Net Proceeds as a
prepayment of, the outstanding principal balance of the Note in an amount equal
to one hundred percent (100%) of such Net Proceeds. Other than following an
Event of Default, no premium shall be due in connection with any prepayment made
pursuant to this Section 2.4.2. Any partial prepayment under this Section 2.4.2
shall be applied to the last payments of principal due under the Loan.
2.4.3    Prepayments After Default. If following an Event of Default payment of
all or any part of the Debt is either (a) tendered by Borrower or (b) otherwise
recovered by Lender (including through application of any Reserve Funds), in
each instance at any time prior to the Payment Date occurring in July 2017, such
tender or recovery shall be (a) made on the next occurring Payment Date together
with the Monthly Debt Service Payment Amount and (b) deemed a voluntary
prepayment by Borrower in violation of the prohibition against prepayment set
forth in Section 2.4.1 and Borrower shall pay, in addition to the Debt, an
amount equal to the greater of (i) five percent (5%) of the outstanding
principal balance of the Loan to be prepaid or satisfied, and (ii) the
prepayment fee that would be required if a voluntary prepayment had occurred in
an amount equal to the outstanding principal amount of the Loan to be prepaid or
satisfied, which can be applied by Lender in such order and priority as Lender
shall determine in its sole and absolute discretion.

35

--------------------------------------------------------------------------------




Section 2.5.    Reserved.
Section 2.6.    Release of Property. Except as set forth in this Section 2.6, no
repayment or prepayment of all or any portion of the Note shall cause, give rise
to a right to require, or otherwise result in, the release of the Lien of the
Security Instrument.
2.6.1    Reserved.
2.6.2    Release on Payment in Full. Lender shall, upon the written request and
at the expense of Borrower, upon payment in full of all principal and interest
due on the Loan and all other amounts due and payable under the Loan Documents
in accordance with the terms and provisions of the Note and this Agreement,
release the Lien of the Security Instrument.
Section 2.7.    Cash Management.
2.7.1    Lockbox Account.  (a) Borrower shall establish and maintain a
segregated Eligible Account (the “Lockbox Account”) with Lockbox Bank in trust
for the benefit of Lender, which Lockbox Account shall be under the sole
dominion and control of Lender. The Lockbox Account shall be entitled “Midland
National Life Insurance Company, as Lender, pursuant to Loan Agreement dated as
of June __, 2012-Lockbox Account”. Borrower hereby grants to Lender a first
priority security interest in the Lockbox Account and all deposits at any time
contained therein and the proceeds thereof and will take all actions necessary
to maintain in favor of Lender a perfected first priority security interest in
the Lockbox Account, including, without limitation, executing and filing or
authorizing Lender to file UCC-1 Financing Statements and continuations thereof.
Lender and Servicer shall have the sole right to make withdrawals from the
Lockbox Account and all costs and expenses for establishing and maintaining the
Lockbox Account shall be paid by Borrower. All monies now or hereafter deposited
into the Lockbox Account shall be deemed additional security for the Debt. The
Lockbox Agreement and Lockbox Account shall remain in effect until the Loan has
been repaid in full.
(b)    Borrower shall, or shall cause Manager to, on or prior to the Closing
Date, deliver written instructions to all tenants under Leases to deliver all
Rents payable thereunder directly to the Lockbox Account. Borrower shall, and
shall cause Manager to, deposit all amounts received by Borrower or Manager
constituting Rents into the Lockbox Account within one (1) Business Day after
receipt.
(c)    Borrower shall obtain from the Lockbox Bank its agreement in form and
substance reasonably satisfactory to Lender, to transfer to the Cash Management
Account in immediately available funds by federal wire transfer all amounts on
deposit in the Lockbox Account as and when required pursuant to the terms of the
Cash Management Agreement and the Lockbox Agreement.
(d)    Upon the occurrence of an Event of Default, Lender may, in addition to
any and all other rights and remedies available to Lender, apply any sums then
on deposit in the Lockbox Account to the payment of the Debt in any order in its
sole discretion.

36

--------------------------------------------------------------------------------




(e)    The Lockbox Account shall not be commingled with other monies held by
Borrower, Manager or Lockbox Bank.
(f)    Borrower shall not further pledge, assign or grant any security interest
in the Lockbox Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC‑1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.
(g)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Lockbox Account and/or the Lockbox Agreement (unless arising from the gross
negligence or willful misconduct of Lender) or the performance of the
obligations for which the Lockbox Account was established.
2.7.2    Cash Management Account. (a) Lender shall establish and maintain a
segregated Eligible Account (the “Cash Management Account”) to be held by
Servicer in trust for the benefit of Lender, which Cash Management Account shall
be under the sole dominion and control of Lender. The Cash Management Account
shall be entitled “Midland National Life Insurance Company, as Lender, pursuant
to Loan Agreement dated as of June __, 2012– Cash Management Account”. Borrower
hereby grants to Lender a first priority security interest in the Cash
Management Account and all deposits at any time contained therein and the
proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Cash Management
Account, including, without limitation, filing UCC-1 Financing Statements and
continuations thereof. Borrower will not in any way alter or modify the Cash
Management Account and will notify Lender of the account number thereof. Lender
and Servicer shall have the sole right to make withdrawals from the Cash
Management Account and all costs and expenses for establishing and maintaining
the Cash Management Account shall be paid by Borrower.
(b)    Provided no Event of Default shall have occurred and be continuing, on
each Payment Date (or, if such Payment Date is not a Business Day, on the
immediately preceding Business Day) all funds on deposit in the Cash Management
Account shall be applied by Lender as set forth in the Cash Management
Agreement.
(c)    The insufficiency of funds on deposit in the Cash Management Account
shall not relieve Borrower from the obligation to make any payments, as and when
due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.
(d)    All funds on deposit in the Cash Management Account following the
occurrence of an Event of Default may be applied by Lender in such order and
priority as Lender shall determine.

37

--------------------------------------------------------------------------------




2.7.3    Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts due for the Tax and Insurance Escrow Fund,
Replacement Reserve Fund, Rollover Reserve Fund and any other payment reserves
established pursuant to this Agreement or any other Loan Document shall be
deemed satisfied to the extent sufficient amounts are deposited in the Cash
Management Account to satisfy such obligations on the dates each such payment is
required, regardless of whether any of such amounts are so applied by Lender.
Section 2.8.    Withholding Taxes; Gross Up.
(a)    Each payment by Borrower under any Loan Document shall be made without
withholding for any Section 2.8 Taxes, unless such withholding is required by
any law. If Borrower determines, in its sole discretion exercised in good faith,
that it is so required to withhold Section 2.8 Taxes, then Borrower may so
withhold and shall timely pay the full amount of withheld Section 2.8 Taxes to
the relevant Governmental Authority in accordance with applicable law. If such
Section 2.8 Taxes are Indemnified Taxes, then the amount payable by Borrower
shall be increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section 2.8),
Lender receives the amount it would have received had no such withholding been
made.
(b)    Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
(c)    As soon as practicable after any payment of Indemnified Taxes by Borrower
to a Governmental Authority, if requested by Lender, Borrower shall deliver to
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Lender.
(d)    Borrower shall indemnify Lender and each Co-Lender for any Indemnified
Taxes that are paid or payable by Lender or such Co-Lender, as applicable, in
connection with any Loan Document (including amounts paid or payable under this
Section 2.8(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.8(d) shall be paid within ten (10) Business Days after Lender or the
applicable Co-Lender delivers to Borrower a certificate stating the amount of
any Indemnified Taxes so paid or payable by Lender or such Co-Lender. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

38

--------------------------------------------------------------------------------




(e)    (i) Any Co-Lender that is entitled to an exemption from, or reduction of,
any applicable withholding Section 2.8 Tax with respect to any payments under
any Loan Document shall deliver to Borrower and Lender, at the time or times
reasonably requested by Borrower or Lender, such properly completed and executed
documentation reasonably requested by Borrower or Lender as will permit such
payments to be made without, or at a reduced rate of, withholding. In addition,
each Co-Lender, if requested by Borrower or Lender, shall deliver such other
documentation prescribed by law or reasonably requested by Borrower or Lender as
will enable Borrower or Lender to determine whether or not such Co-Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.8(e)(ii) and (iii) below) shall not be
required if in any Co-Lender’s judgment such completion, execution or submission
would subject such Co-Lender to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Co-Lender.
Upon the reasonable request of Borrower or Lender, each Co-Lender shall update
any form or certification previously delivered pursuant to this Section 2.8(e).
If any form or certification previously delivered pursuant to this Section
2.8(e) expires or becomes obsolete or inaccurate in any respect to a Co-Lender,
such Co-Lender shall promptly (and in any event within ten (10) Business Days
after such expiration, obsolescence or inaccuracy) notify Borrower or Lender in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
(ii)    Without limiting the generality of the foregoing, if a Borrower is a
U.S. Person, each Co-Lender with respect to such Borrower shall, if it is
legally eligible to do so, deliver to such Borrower and Lender (in such number
of copies reasonably requested by such Borrower and Lender) on or prior to the
date on which such Co-Lender becomes a party hereto, duly completed and executed
copies of whichever of the following is applicable:
(A)    in the case of a Co-Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;
(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(C)    in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

39

--------------------------------------------------------------------------------




(D)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit B (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
(E)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (e)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Co-Lender; provided, however, that if
such Co-Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such
Co-Lender may provide a U.S. Tax Certificate on behalf of such partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. federal withholding tax together with such supplementary
documentation necessary to enable Borrower or Lender to determine the amount of
Section 2.8 Taxes (if any) required by law to be withheld.
(iii)    If a payment made to any Co-Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Co-Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Co-Lender shall deliver to Borrower, at the time or times prescribed by law and
at such time or times reasonably requested by Borrower, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower as may be necessary for Borrower to comply with
its obligations under FATCA, to determine that such Co-Lender has complied with
such Co-Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. For purposes of this Section 2.8(e)(iii), FATCA
shall include any regulations or official interpretations thereof.

40

--------------------------------------------------------------------------------




(f)    If any Co-Lender requests compensation under this Section 2.8, or if
Borrower is required to pay any additional amount to any Co-Lender or any
Governmental Authority for the account of any Co-Lender pursuant to Section 2.8,
then such Co-Lender shall use reasonable efforts to designate a different
applicable lending office or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Co-Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.8 in the future and (ii) would not subject such
Co-Lender to any unreimbursed cost or expense (other than de minimis amounts)
and would not otherwise be disadvantageous to such Co-Lender (except in a de
minimis manner). Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Co-Lender in connection with any such designation or assignment.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Section 2.8 Taxes as to which it has been
indemnified pursuant to this Section 2.8 (including additional amounts paid
pursuant to this Section 2.8), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.8 with respect to the Section 2.8 Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Section 2.8 Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.8(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.8(g) if such payment would place such indemnified party in a less favorable
position (on a net after-tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.8(g) shall not be construed to
require any indemnified party to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the
indemnifying party or any other Person.
(h)    Each party’s obligations under this Section 2.8 shall survive any
assignment of rights by, or the replacement of, a Co-Lender, the termination of
this Agreement and the repayment, satisfaction or discharge of the Debt and all
other obligations under any Loan Document.
III.
INTENTIONALLY OMITTED

IV.
REPRESENTATIONS AND WARRANTIES

Section 4.1.    Borrower Representations. Borrower represents and warrants as of
the date hereof (unless otherwise specified) that:

41

--------------------------------------------------------------------------------




4.1.1    Organization. Borrower has been duly organized and is validly existing
and in good standing with requisite power and authority to own the Property and
to transact the businesses in which it is now engaged. Borrower is duly
qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified in connection with its properties, businesses and
operations, including, without limitation, in its state of formation or
organization, as applicable, and Borrower has paid in full all franchise taxes
that may be payable to the state of its formation or organization, as
applicable. Borrower possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own the Property and to
transact the businesses in which it is now engaged, and the sole business of
Borrower is the ownership, management and operation of the Property. The direct
and indirect ownership interests in Borrower are as set forth on the
organizational chart attached hereto as Schedule III.
4.1.2    Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
4.1.3    No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any Lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement or other agreement or
instrument to which Borrower is a party or by which the Property or any of
Borrower’s assets is subject, nor will such action result in any violation of
the provisions of any Legal Requirements of any Governmental Authority having
jurisdiction over Borrower or any of Borrower’s properties or assets, and any
consent, approval, authorization, order, registration or qualification of or
with any such Governmental Authority required for the execution, delivery and
performance by Borrower of this Agreement or any other Loan Documents has been
obtained and is in full force and effect.
4.1.4    Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other agency now pending or
threatened against or affecting Borrower, Principal, Guarantor or the Property,
which actions, suits or proceedings, if determined against Borrower, Principal,
Guarantor or the Property, is reasonably likely to materially and adversely
affect the condition (financial or otherwise) or business of Borrower,
Principal, Guarantor or the condition or ownership of the Property.

42

--------------------------------------------------------------------------------




4.1.5    Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which is reasonably likely to materially or adversely
affect Borrower or the Property, or Borrower’s business, properties or assets,
operations or condition, financial or otherwise. Borrower is not in default in
any material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which it is a party or by which Borrower or the Property is bound. Borrower has
no material financial obligation under any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which Borrower is a party or
by which Borrower or the Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Property as permitted
pursuant to clause (w) of the definition of “Special Purpose Entity” set forth
in Section 1.1 hereof and (b) obligations under the Loan Documents.
4.1.6    Title. Borrower has good, marketable and insurable fee simple title to
the real property comprising part of the Property set forth on Schedule IV (the
“Fee Parcel”), and good title to the balance of such Property, free and clear of
all Liens whatsoever except the Permitted Encumbrances, such other Liens as are
permitted pursuant to the Loan Documents and the Liens created by the Loan
Documents. The possession of the Property has been peaceful and undisturbed and
title thereto has not been disputed or questioned to the best of Borrower’s
knowledge. The Permitted Encumbrances in the aggregate do not materially or
adversely affect the value, operation or use of the Property (as currently used)
or Borrower’s ability to repay the Loan. The Security Instrument, when properly
recorded in the appropriate records, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, will create
(a) a valid, perfected first priority Lien on the Property, subject only to
Permitted Encumbrances and the Liens created by the Loan Documents and
(b) perfected security interests in and to, and perfected collateral assignments
of, all personalty (including the Leases), all in accordance with the terms
thereof, in each case subject only to any applicable Permitted Encumbrances,
such other Liens as are permitted pursuant to the Loan Documents and the Liens
created by the Loan Documents. All parties furnishing labor and materials have
been paid in full and there are no claims for payment for work, labor or
materials affecting the Property which are or may become a Lien prior to, or of
equal priority with, the Liens created by the Loan Documents. Subject to the
limitations set forth in Section 9.4 below, the foregoing warranty of title
shall survive the foreclosure of the Security Instrument and shall inure to the
benefit of and be enforceable by Lender in the event Lender acquires title to
the Property pursuant to any foreclosure.

43

--------------------------------------------------------------------------------




4.1.7    Solvency. Borrower has (a) not entered into the transaction
contemplated by this Agreement or executed the Note, this Agreement or any other
Loan Documents with the actual intent to hinder, delay or defraud any creditor
and (b) received reasonably equivalent value in exchange for its obligations
under such Loan Documents. The fair saleable value of Borrower’s assets exceeds
and will, immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debts and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debts and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower). No
petition in bankruptcy has been filed against Borrower or any constituent
Person, and neither Borrower nor any constituent Person has ever made an
assignment for the benefit of creditors or taken advantage of any insolvency act
for the benefit of debtors. Neither Borrower nor any of its constituent Persons
are contemplating either the filing of a petition by it under any state or
federal bankruptcy or insolvency laws or the liquidation of all or a major
portion of Borrower’s assets or properties, and Borrower has no knowledge of any
Person contemplating the filing of any such petition against it or such
constituent Persons.
4.1.8    Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can foresee, might adversely affect,
the Property or the business, operations or condition (financial or otherwise)
of Borrower.
4.1.9    No Plan Assets. Borrower does not sponsor, is not obligated to
contribute to, and is not itself an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the Code,
and none of the assets of Borrower constitutes or will constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101. In
addition, (a) Borrower is not a “governmental plan” within the meaning of
Section 3(32) of ERISA and (b) transactions by or with Borrower are not subject
to any state or other statute, regulation or other restriction regulating
investments of, or fiduciary obligations with respect to, governmental plans
within the meaning of Section 3(32) of ERISA which is similar to the provisions
of Section 406 of ERISA or Section 4975 of the Code and which prohibit or
otherwise restrict the transactions contemplated by this Agreement including,
but not limited to, the exercise by Lender of any of its rights under the Loan
Documents.

44

--------------------------------------------------------------------------------




4.1.10    Compliance. Borrower and the Property (including the Improvements) and
the use thereof comply in all material respects with all applicable Legal
Requirements, including, without limitation, building and zoning ordinances and
codes and Prescribed Laws. Borrower has not received notice of any default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority. There has not been committed by Borrower or any other Person involved
with the operation of the Property any act or omission affording the federal
government or any other Governmental Authority the right of forfeiture as
against the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents.
4.1.11    Financial Information. All financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
have been delivered to Lender in connection with the Loan (i) are true, complete
and correct in all material respects, (ii) accurately represent the financial
condition of Borrower and the Property, as applicable, as of the date of such
reports, and (iii) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with GAAP (or such
other accounting basis acceptable to Lender) throughout the periods covered,
except as disclosed therein. Except for Permitted Encumbrances, Borrower does
not have any contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments that are known to Borrower and reasonably likely to have a
materially adverse effect on the Property or the operation thereof as a retail
shopping center, except as referred to or reflected in said financial
statements. Since the date of such financial statements, there has been no
material adverse change in the financial condition, operations or business of
Borrower from that set forth in said financial statements.
4.1.12    Condemnation. No Condemnation or other similar proceeding has been
commenced or, to Borrower’s knowledge, is threatened or contemplated with
respect to all or any portion of the Property or for the relocation of roadways
providing access to the Property.
4.1.13    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.
4.1.14    Utilities and Public Access. The Property has rights of access to
public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service the Property for its intended uses. All public
utilities necessary for the use and enjoyment of the Property are located either
in the public right-of-way abutting the Property (which are connected so as to
serve the Property without passing over other property) or in recorded easements
serving the Property and such easements are set forth in and insured by the
Title Insurance Policy. Based upon the Survey, all roads necessary for the use
of the Property for its current purpose have been completed and dedicated to
public use and accepted by all Governmental Authorities.

45

--------------------------------------------------------------------------------




4.1.15    Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.
4.1.16    Separate Lots. The Property is comprised of one (1) or more parcels
which constitute a separate tax lot or lots and does not constitute a portion of
any other tax lot not a part of the Property.
4.1.17    Assessments. There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.
4.1.18    Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations. The
Loan Documents are not subject to any right of rescission, set-off, counterclaim
or defense by Borrower or Guarantor, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable (subject to principles
of equity and bankruptcy, insolvency and other laws generally affecting
creditors’ rights and the enforcement of debtors’ obligations), and neither
Borrower nor Guarantor have asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.
4.1.19    No Prior Assignment. There are no prior assignments of the Leases or
any portion of the Rents due and payable or to become due and payable which are
presently outstanding.
4.1.20    Insurance. Borrower has obtained and has delivered to Lender evidence
of insurance reasonably acceptable to Lender reflecting the insurance coverages,
amounts and other requirements set forth in this Agreement. All premiums for
such Policies have been paid in full. No claims are currently pending,
outstanding or otherwise remain unsatisfied under any such Policy, and neither
Borrower nor any other Person, has done, by act or omission, anything which
would impair the coverage of any such Policies.
4.1.21    Use of Property. The Property is used exclusively as a retail shopping
center and other appurtenant and related uses.
4.1.22    Certificate of Occupancy; Licenses. All certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits required for the legal use, occupancy and operation of the
Property as a retail shopping center (collectively, the “Licenses”), have been
obtained and are in full force and effect. Borrower shall keep and maintain all
Licenses necessary for the operation of the Property as a retail shopping
center. The use being made of the Property is in conformity in all material
respects with the certificate of occupancy issued for the Property.

46

--------------------------------------------------------------------------------




4.1.23    Flood Zone; Seismic Zone. None of the Improvements on the Property are
located in an area as identified by the Federal Emergency Management Agency as
an area having special flood hazards or, if so located, the flood insurance
required pursuant to Section 6.1(a)(i) hereof is in full force and effect with
respect to the Property. The Property is located in Zone 4 of the “Seismic Zone
Map of the U.S.” based upon the seismic report furnished to Lender by Borrower.
4.1.24    Physical Condition. The Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects. There exists no structural or other
material defects or damages in the Property, whether latent or otherwise, and
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.
4.1.25    Boundaries. Except as may be shown on the Survey delivered to Lender
in connection with the origination of the Loan, all of the Improvements which
were included in determining the appraised value of the Property lie wholly
within the boundaries and building restriction lines of the Property, and no
improvements on adjoining properties encroach upon the Property, and no
easements or other encumbrances upon the Property encroach upon any of the
Improvements, so as to adversely affect the value or marketability of the
Property except those easements or other encumbrances with respect to which the
Title Insurance Policy insures against any losses resulting therefrom.

47

--------------------------------------------------------------------------------




4.1.26    Leases. The Property is not subject to any Leases other than the
Leases described in the rent roll attached hereto as Schedule I and made a part
hereof, which rent roll is true, complete and accurate in all respects as of the
Closing Date. Borrower is the owner and lessor of landlord’s interest in the
Leases. No Person has any possessory interest in the Property or right to occupy
the same except under and pursuant to the provisions of the Leases. Except as
otherwise disclosed to Lender in Schedule I, the current Leases are in full
force and effect, and to Borrower’s knowledge, there are no defaults thereunder
by either party and there are no conditions that, with the passage of time or
the giving of notice, or both, would constitute defaults thereunder. The copies
of the Leases and any related guaranty (including all amendments thereto)
delivered to Lender are accurate, true and complete, and there are no oral
agreements with respect thereto. Except as otherwise disclosed to Lender in
Schedule I, each tenant under a Lease has entered into occupancy of the demised
premises under such Lease. No Rent has been paid more than one (1) month in
advance of its due date. All security deposits are held by Borrower in
accordance with applicable law. Except as otherwise disclosed to Lender in
Schedule I, all work to be performed by Borrower under each Lease has been
performed as required and has been accepted by the applicable tenant, and any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by Borrower to any tenant has
already been received by such tenant to the extent due. There has been no prior
sale, transfer or assignment, hypothecation or pledge of any Lease or of the
Rents received therein which is still in effect. To Borrower’s knowledge, no
tenant listed on Schedule I has assigned its Lease or sublet all or any portion
of the premises demised thereby, no such tenant holds its leased premises under
assignment or sublease, nor does anyone except such tenant and its employees
occupy such leased premises. No tenant under any Lease has a right or option
pursuant to such Lease or otherwise to purchase all or any part of the leased
premises or the building of which the leased premises are a part. No Lease
provides any party with the right to obtain a Lien upon the Property superior to
the Lien of the Security Instrument. To Borrower’s knowledge and belief, each
tenant is free from bankruptcy, reorganization or arrangement proceedings or a
general assignment for the benefit of creditors.
4.1.27    Survey. The Survey delivered to Lender in connection with the Loan has
been performed by a duly licensed surveyor or registered professional engineer
in the jurisdiction in which the Property is situated, is certified to Lender,
its successors and assigns, and the title insurance company, and is certified on
the Survey to be prepared in accordance with the most current minimum standards
for title surveys as determined by the American Land Title Association, with the
signature and seal of a licensed engineer or surveyor affixed thereto, and does
not fail to reflect any material matter affecting the Property or the title
thereto. All curb cuts, driveways and traffic signals shown on the Survey are
existing and, to Borrower’s knowledge, have been fully approved by the
appropriate Governmental Authority.
4.1.28    Principal Place of Business; State of Organization. Borrower’s
principal place of business as of the date hereof is the address set forth in
the introductory paragraph of this Agreement. Borrower is organized under the
laws of the State of Delaware and its organizational identification number is
4060419.

48

--------------------------------------------------------------------------------




4.1.29    Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements in connection with the
Property have been paid. All mortgage, mortgage recording, stamp, intangible or
other similar tax required to be paid by any Person under applicable Legal
Requirements currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Security Instrument, have been
paid.
4.1.30    Special Purpose Entity/Separateness. (a)  Until the Debt has been paid
in full, Borrower hereby represents, warrants and covenants that Borrower is,
shall be and shall continue to be a Special Purpose Entity.
(b)    The representations, warranties and covenants set forth in
Section 4.1.30(a) hereof shall survive for so long as any amount remains payable
to Lender under this Agreement or any other Loan Document.
(c)    All of the facts stated and the assumptions made in the Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, are true
and correct in all respects and all facts stated and all assumptions made in any
subsequent non-consolidation opinion required to be delivered for any reason in
connection with the Loan Documents (an “Additional Insolvency Opinion”),
including, but not limited to, any exhibits attached thereto, will have been and
shall be true and correct in all respects. Borrower has complied and will comply
with all of the stated facts and assumptions made with respect to it in the
Insolvency Opinion. Borrower will have complied and will comply with all of the
stated facts and assumptions made with respect to it in any Additional
Insolvency Opinion. Each entity other than Borrower with respect to which stated
facts or any assumption shall be made in the Insolvency Opinion or any
Additional Insolvency Opinion will have complied and will comply with all of the
stated facts and assumptions made with respect to it in any Insolvency Opinion
or Additional Insolvency Opinion.
4.1.31    Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. The Management Agreement was entered into on
terms which are intrinsically fair, commercially reasonable and are no less
favorable to Borrower than would be obtained in a comparable arm's length
transaction with an unrelated third party.
4.1.32    Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity. Neither Borrower, Principal,
any Guarantor, nor any shareholder, partner, member or principal of Borrower,
Principal or any Guarantor (x) has ever been convicted of a felony, or (y) is
currently the subject of any pending or threatened felony criminal investigation
or proceeding.

49

--------------------------------------------------------------------------------




4.1.33    No Change in Facts or Circumstances; Disclosure. All information
submitted by or on behalf of Borrower, Principal and/or Guarantor to Lender and
in all financial statements, rent rolls, reports, certificates and other
documents submitted in connection with the Loan or in satisfaction of the terms
thereof and all statements of fact made by Borrower, Principal and/or Guarantor
in this Agreement or in any other Loan Document, are true, complete and correct
in all material respects. There has been no material adverse change in any
condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially or adversely affects or is reasonably likely to materially
or adversely affect the use, operation or value of the Property or the business
operations or the financial condition of Borrower, Principal and/or Guarantor.
Borrower, Principal and/or Guarantor have disclosed to Lender all material facts
and have not failed to disclose any material fact that could cause any Provided
Information or representation or warranty made herein to be materially
misleading.
4.1.34    Investment Company Act. Borrower is not (a) an “investment company” or
a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 2005, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

50

--------------------------------------------------------------------------------




4.1.35    Embargoed Person/Patriot Act.
(a)    As of the date hereof and at all times throughout the term of the Loan,
including after giving effect to any transfers of interests permitted pursuant
to the Loan Documents, (a) none of the funds or other assets of Borrower,
Principal or Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any person, entity or country which is a sanctioned
person, entity or country under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder (including regulations administered by the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of the Treasury
and the Specially Designated Nationals List maintained by OFAC) with the result
that the investment in Borrower, Principal and/or Guarantor, as applicable
(whether directly or indirectly), is prohibited by applicable law or the Loan
made by Lender is in violation of Legal Requirements (“Embargoed Person”); (b)
unless expressly waived in writing by Lender, no Embargoed Person has any
interest of any nature whatsoever in Borrower, Principal or Guarantor, as
applicable, with the result that the investment in Borrower, Principal and/or
Guarantor, as applicable (whether directly or indirectly), is prohibited by
Legal Requirements or the Loan is in violation of Legal Requirements; and (c) to
the best knowledge of Borrower, none of the funds of Borrower, Principal or
Guarantor, as applicable, have been derived from any unlawful activity with the
result that the investment in Borrower, Principal and/or Guarantor, as
applicable (whether directly or indirectly), is prohibited by Legal Requirements
or the Loan is in violation of Legal Requirements. Borrower covenants and agrees
that in the event Borrower receives any notice that Borrower, Principal or
Guarantor (or any of their respective beneficial owners, affiliates or
participants) or any Person that has an interest in the Property is designated
as an Embargoed Person, Borrower shall immediately notify Lender in writing. At
Lender’s option, it shall be an Event of Default hereunder if Borrower,
Guarantor, Principal or any other party to the Loan is designated as an
Embargoed Person.

51

--------------------------------------------------------------------------------




(b)    All capitalized words and phrases and all defined terms used in the USA
Patriot Act of 2001, 107 Public Law 56 (October 26, 2001) and in other statutes
and all orders, rules and regulations of the United States government and its
various executive departments, agencies and offices related to the subject
matter of the Patriot Act (collectively referred to in this Section only as the
“Patriot Act”) are incorporated into this Section. Borrower hereby represents
and warrants that Borrower, Principal and Guarantor and each and every Person
affiliated with Borrower, Principal and/or Guarantor, or that to Borrower’s
knowledge has an economic interest in Borrower, or that to Borrower’s knowledge
has or will have an interest in the transaction contemplated by this Agreement
or in the Property or will participate, in any manner whatsoever, in the Loan,
is: (i) in full compliance with all applicable requirements of the Patriot Act
and any regulations issued thereunder; (ii) operated under policies, procedures
and practices, if applicable, that are in compliance with the Patriot Act and
available to Lender for Lender’s review and inspection during normal business
hours and upon reasonable prior notice; (iii) not in receipt of any notice from
the Secretary of State or the Attorney General of the United States or any other
department, agency or office of the United States claiming a violation or
possible violation of the Patriot Act; (iv) not a person who has been determined
by competent authority to be subject to any of the prohibitions contained in the
Patriot Act; and (v) not owned or controlled by or now acting and/or will in the
future act for or on behalf of any Person who has been determined to be subject
to the prohibitions contained in the Patriot Act. Borrower covenants and agrees
that in the event Borrower receives any notice that Borrower, Principal or
Guarantor (or any of their respective beneficial owners, affiliates or
participants) or any Person that has an interest in the Property is indicted,
arraigned, or custodially detained on charges involving money laundering or
predicate crimes to money laundering, Borrower shall immediately notify Lender.
At Lender’s option, it shall be an Event of Default hereunder if Borrower,
Guarantor, Principal or any other party to the Loan is indicted, arraigned or
custodially detained on charges involving money laundering or predicate crimes
to money laundering.
4.1.36    Cash Management Account. (a)  This Agreement, together with the other
Loan Documents, create a valid and continuing security interest (as defined in
the Uniform Commercial Code of the State of California) in the Lockbox Account
and Cash Management Account in favor of Lender, which security interest is prior
to all other Liens, other than Permitted Encumbrances, and is enforceable as
such against creditors of and purchasers from Borrower. Other than in connection
with the Loan Documents and except for Permitted Encumbrances, Borrower has not
sold, pledged, transferred or otherwise conveyed the Lockbox Account and Cash
Management Account;
(b)    Each of the Lockbox Account and Cash Management Account constitutes
“deposit accounts” and/or “securities accounts” within the meaning of the
Uniform Commercial Code of the State of California);

52

--------------------------------------------------------------------------------




(c)    Pursuant and subject to the terms hereof and the other applicable Loan
Documents, the Lockbox Bank and Agent have agreed to comply with all
instructions originated by Lender, without further consent by Borrower,
directing disposition of the Lockbox Account and Cash Management Account and all
sums at any time held, deposited or invested therein, together with any interest
or other earnings thereon, and all proceeds thereof (including proceeds of sales
and other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities; and
(d)    The Lockbox Account and Cash Management Account are not in the name of
any Person other than Borrower, as pledgor, or Lender, as pledgee. Borrower has
not consented to the Lockbox Bank and Agent complying with instructions with
respect to the Lockbox Account and Cash Management Account from any Person other
than Lender.
(e)    The Property is not subject to any cash management system (other than
pursuant to the Loan Documents), and any and all existing tenant instruction
letters issued in connection with any previous financing have been duly
terminated prior to the date hereof.
4.1.37    Mortgage Taxes. Borrower represents that it has paid all state, county
and municipal recording and all other taxes imposed upon the execution and
recordation of the Security Instrument.
4.1.38    No Purchase Options. No tenant, Person, party, firm, corporation or
other entity has an option to purchase all or any interest in or portion of the
Property or has a right of first offer or refusal or similar right with respect
to the Property or any interest therein or portion thereof.

53

--------------------------------------------------------------------------------




4.1.39    Contracts. Borrower has delivered to Lender true, correct and complete
copies of all Contracts; each Contract constitutes the legal, valid and binding
obligation of Borrower and, to the best of Borrower’s knowledge and belief, is
enforceable against all other parties thereto; no default exists, or with the
passing of time or the giving of notice or both would exist, under any Contract;
and no Contract provides any party with the right to obtain a Lien upon the
Property superior to the Lien of the Security Instrument. Lender shall have the
right to approve (such right of approval (if exercised) not to be unreasonably
withheld or conditioned) each Material Contract, and in connection therewith,
Borrower shall deliver to Lender final drafts of each Material Contract not less
than ten (10) business days prior to its execution. Lender’s consent to any
Material Contact shall be deemed given, if the first correspondence from
Borrower to Lender requesting such approval is in an envelope marked “PRIORITY”
and contains a bold-faced, conspicuous legend at the top of the first page
thereof stating that “IF YOU FAIL TO RESPOND TO OR TO EXPRESSLY DENY THIS
REQUEST FOR APPROVAL IN WRITING WITHIN TEN (10) BUSINESS DAYS, YOUR APPROVAL MAY
BE DEEMED GIVEN”, and is accompanied by the information and documents required
above and any other information reasonably requested by Lender in writing prior
to the expiration of such ten (10) Business Day period in order to adequately
review the same has been delivered and, if Lender fails to respond or to
expressly deny such request for approval in writing within the ten (10) Business
Day period, a second notice is delivered to Lender from Borrower in an envelope
marked “PRIORITY” requesting approval containing a bold-faced, conspicuous
legend at the top of the first page thereof stating that “IF YOU FAIL TO RESPOND
TO OR EXPRESSLY DENY THIS REQUEST FOR APPROVAL IN WRITING WITHIN FIVE (5)
BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN” and Lender fails to respond
or to expressly deny such request for approval within the five (5) Business Day
period.
4.1.40    Security Agreement. There are no security agreements or financing
statements affecting any of the Property other than the security agreements and
financing statements created in favor of Lender.
Section 4.2.    Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.
V.
BORROWER COVENANTS

Section 5.1.    Affirmative Covenants. From the date hereof and until payment
and performance in full of all obligations of Borrower under the Loan Documents
or the earlier release of the Lien of the Security Instrument (and all related
obligations) in accordance with the terms of this Agreement and the other Loan
Documents, Borrower hereby covenants and agrees with Lender that:

54

--------------------------------------------------------------------------------




5.1.1    Existence; Compliance with Legal Requirements. Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, rights, licenses, permits and franchises and comply
with all Legal Requirements applicable to Borrower and the Property, including,
without limitation, Prescribed Laws, building and zoning codes and certificates
of occupancy. There shall never be committed by Borrower and Borrower shall not
permit any other Person in occupancy of or involved with the operation or use of
the Property to commit any act or omission affording the federal government or
any state or local government the right of forfeiture against the Property or
any part thereof or any monies paid in performance of Borrower’s obligations
under any of the Loan Documents. Borrower hereby covenants and agrees not to
commit, permit or suffer to exist any act or omission affording such right of
forfeiture. Borrower shall at all times maintain, preserve and protect all
franchises and trade names and preserve all the remainder of its property used
or useful in the conduct of its business and shall keep the Property in good
working order and repair, and from time to time make, or cause to be made, all
reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully provided in the Loan Documents. Borrower
shall keep the Property insured at all times by financially sound and reputable
insurers, to such extent and against such risks, and maintain liability and such
other insurance, as is more fully provided in this Agreement. After prior
written notice to Lender, Borrower, at Borrower’s own expense, may contest by
appropriate legal proceeding promptly initiated and conducted in good faith and
with due diligence, the validity of any Legal Requirement, the applicability of
any Legal Requirement to Borrower or the Property or any alleged violation of
any Legal Requirement, provided that (a) no Default or Event of Default has
occurred and remains uncured; (b) such proceeding shall be permitted under and
be conducted in accordance with the provisions of any instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (c) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (d) Borrower shall promptly upon final determination thereof comply with
any such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement; (e) such proceeding shall suspend the
enforcement of the contested Legal Requirement against Borrower and the
Property; and (f) Borrower shall furnish such security as may be required in the
proceeding, or as may be requested by Lender, to insure compliance with such
Legal Requirement, together with all interest and penalties payable in
connection therewith. Lender may apply any such security, as necessary to cause
compliance with such Legal Requirement at any time when, in the reasonable
judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or the Property (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost.

55

--------------------------------------------------------------------------------




5.1.2    Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Property or any part
thereof as the same become due and payable; provided, however, Borrower’s
obligation to directly pay Taxes shall be suspended for so long as Borrower
complies with the terms and provisions of Section 7.2 hereof. Borrower will
deliver to Lender receipts for payment or other evidence satisfactory to Lender
that the Taxes and Other Charges have been so paid or are not then delinquent on
or prior to the date on which the Taxes and/or Other Charges would otherwise be
delinquent if not paid. Borrower shall furnish to Lender evidence of the timely
payment of the Taxes and the Other Charges prior to the date the same shall
become delinquent provided, however, Borrower is not required to furnish such
evidence of payment of Taxes in the event that such Taxes have been paid by
Lender pursuant to Section 7.2 hereof. Borrower shall not suffer to exist and
shall promptly cause to be paid and discharged any Lien or charge whatsoever
which may be or become a Lien or charge against the Property, and shall promptly
pay for all utility services provided to the Property. After prior notice to
Lender, Borrower, at its own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes or Other Charges, provided that (a) no Default or Event of Default has
occurred and remains uncured; (b) Borrower is permitted to do so under the
provisions of any mortgage or deed of trust superior in lien to the Security
Instrument; (c) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(d) neither the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost; (e) Borrower
shall promptly upon final determination thereof pay the amount of any such Taxes
or Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (f) such proceeding shall suspend the
collection of such contested Taxes or Other Charges from the Property (except
that if such Taxes or Other Charges must be paid sooner in order to avoid being
delinquent, then Borrower shall cause the same to be paid prior to delinquency,
and upon making such payment prior to delinquency Borrower may continue such
contest); and (g) Borrower shall furnish such security as may be required in the
proceeding, or as may be reasonably requested by Lender, to insure the payment
of any such Taxes or Other Charges, together with all interest and penalties
thereon. Lender may pay over any such security or part thereof held by Lender to
the claimant entitled thereto at any time when, in the judgment of Lender, the
entitlement of such claimant is established or the Property (or part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of the Security
Instrument being primed by any related Lien.
5.1.3    Litigation. Borrower shall give prompt written notice to Lender of any
litigation or proceedings by any Governmental Authority pending or threatened
against Borrower, Principal and Guarantor which might materially or adversely
affect Borrower’s, Principal’s or Guarantor’s condition (financial or otherwise)
or business or the Property.

56

--------------------------------------------------------------------------------




5.1.4    Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice (which may be given verbally), subject to
the rights of tenants under the Leases.
5.1.5    Notice of Default. Borrower shall promptly advise Lender of any change
in Borrower’s, Principal’s or Guarantor’s condition, financial or otherwise that
would result in a Material Adverse Effect, or of the occurrence of any Default
or Event of Default of which Borrower has knowledge.
5.1.6    Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.
5.1.7    Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower.
5.1.8    Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property, and Lender shall be
reimbursed for any reasonable expenses incurred in connection therewith
(including reasonable attorneys’ fees and disbursements, and the payment by
Borrower of the expense of an appraisal on behalf of Lender in case of Casualty
or Condemnation affecting the Property or any part thereof) out of such
Insurance Proceeds.
5.1.9    Further Assurances. Borrower shall, at Borrower’s sole cost and
expense:
(a)    furnish to Lender all instruments, documents, boundary surveys, footing
or foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;
(b)    execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and

57

--------------------------------------------------------------------------------




(c)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time. In furtherance hereof, Borrower
grants to Lender an irrevocable power of attorney coupled with an interest for
the purpose of protecting, perfecting, preserving and realizing upon the
interests granted pursuant to this Agreement and to effect the intent hereof,
all as fully and effectually as Borrower might or could do; and Borrower hereby
ratifies all that Lender shall lawfully do or cause to be done by virtue hereof.
Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record, and, in the case of any such mutilation, upon surrender and
cancellation of such Note or other applicable Loan Document, Borrower will
issue, in lieu thereof, a replacement Note or other applicable Loan Document,
dated the date of such lost, stolen, destroyed or mutilated Note or other Loan
Document in the same principal amount thereof and otherwise of like tenor.
5.1.10    Intentionally Omitted.
5.1.11    Financial Reporting. (a)  Borrower will keep and maintain or will
cause to be kept and maintained on a Fiscal Year basis, in accordance with the
requirements for a Special Purpose Entity set forth herein and GAAP (or such
other accounting basis acceptable to Lender), proper and accurate books, records
and accounts reflecting all of the financial affairs of Borrower and all items
of income and expense in connection with the operation of the Property. Lender
shall have the right from time to time at all times during normal business hours
upon reasonable notice to examine such books, records and accounts at the office
of Borrower or any other Person maintaining such books, records and accounts and
to make such copies or extracts thereof as Lender shall desire. After the
occurrence of an Event of Default, Borrower shall pay any costs and expenses
incurred by Lender to examine Borrower’s accounting records with respect to the
Property, as Lender shall determine to be necessary or appropriate in the
protection of Lender’s interest.

58

--------------------------------------------------------------------------------




(b)    Borrower will furnish to Lender annually, within ninety (90) days
following the end of each Fiscal Year of Borrower, a complete copy of Borrower’s
annual financial statements audited by BDO Seidman or other independent
certified public accountant acceptable to Lender, in accordance with GAAP (or
such other accounting basis acceptable to Lender) covering the Property for such
Fiscal Year and containing statements of profit and loss for Borrower and the
Property and a balance sheet for Borrower. Such statements shall set forth the
financial condition and the results of operations for the Property for such
Fiscal Year, and shall include, but not be limited to, amounts representing
annual Net Cash Flow, Net Operating Income, Gross Income from Operations and
Operating Expenses. Borrower’s annual financial statements shall be accompanied
by an Officer’s Certificate certifying that each annual financial statement
presents fairly the financial condition and the results of operations of
Borrower and the Property being reported upon and that such financial statements
have been prepared in accordance with GAAP (or such other accounting basis
acceptable to Lender) and, as of the date thereof, whether there exists an event
or circumstance which constitutes a Default or Event of Default under the Loan
Documents executed and delivered by, or applicable to, Borrower, and if such
Default or Event of Default exists, the nature thereof, the period of time it
has existed and the action then being taken to remedy the same. Notwithstanding
the foregoing, Lender acknowledges and approves the form of financial statements
delivered to Lender in connection with the origination of the Loan shall be
satisfactory for all future deliveries as required hereunder.
(c)    Borrower will furnish, or cause to be furnished, to Lender on or before
thirty (30) days after the end of each calendar quarter the following items,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of Borrower and the Property (subject to normal
year-end adjustments), as applicable: (i) a rent roll for the subject quarter;
(ii) quarterly and year-to-date operating statements (including Capital
Expenditures) prepared for each calendar quarter, noting Net Operating Income,
Gross Income from Operations, and Operating Expenses (not including any
contributions to the Replacement Reserve Fund and the Rollover Reserve Fund),
and, upon Lender’s request, other information necessary and sufficient to fairly
represent the financial position and results of operation of the Property during
such calendar quarter, and containing a comparison of budgeted income and
expenses and the actual income and expenses, all in form reasonably satisfactory
to Lender; (iii) a calculation reflecting the annual Debt Service Coverage Ratio
for the immediately preceding three (3), six (6) and twelve (12) month periods
as of the last day of such quarter; and (iv) a Net Cash Flow Schedule. In
addition, such Officer’s Certificate shall also state that the representations
and warranties of Borrower set forth in Section 4.1.30 are true and correct as
of the date of such certificate and that there are no trade payables outstanding
for more than sixty (60) days.

59

--------------------------------------------------------------------------------




(d)    For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget not
later than thirty (30) days prior to the commencement of such period or Fiscal
Year in form reasonably satisfactory to Lender. If the Debt Service Coverage
Ratio is less than 1.5:1.0, the Annual Budget shall be subject to Lender’s prior
written approval (each such Annual Budget, an “Approved Annual Budget”). In the
event that Lender objects to a proposed Annual Budget submitted by Borrower
which requires the approval of Lender hereunder, Lender shall advise Borrower of
such objections within fifteen (15) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise such Annual Budget and resubmit the same to Lender. Lender
shall advise Borrower of any objections to such revised Annual Budget within
ten (10) days after receipt thereof (and deliver to Borrower a reasonably
detailed description of such objections) and Borrower shall promptly revise the
same in accordance with the process described in this subsection until Lender
approves the Annual Budget. Until such time that Lender approves a proposed
Annual Budget which requires the approval of Lender hereunder, the most recently
Approved Annual Budget shall apply; provided, that such Approved Annual Budget
shall be adjusted to reflect actual increases in Taxes, Insurance Premiums and
utilities expenses. Lender’s consent to any Annual Budget shall be deemed given,
if the first correspondence from Borrower to Lender requesting such approval is
in an envelope marked “PRIORITY” and contains a bold-faced, conspicuous legend
at the top of the first page thereof stating that “IF YOU FAIL TO RESPOND TO OR
TO EXPRESSLY DENY THIS REQUEST FOR APPROVAL IN WRITING WITHIN TEN (10) BUSINESS
DAYS, YOUR APPROVAL MAY BE DEEMED GIVEN”, and is accompanied by the information
and documents required above and any other information reasonably requested by
Lender in writing prior to the expiration of such ten (10) Business Day period
in order to adequately review the same has been delivered and, if Lender fails
to respond or to expressly deny such request for approval in writing within the
ten (10) Business Day period, a second notice is delivered to Lender from
Borrower in an envelope marked “PRIORITY” requesting approval containing a
bold-faced, conspicuous legend at the top of the first page thereof stating that
“IF YOU FAIL TO RESPOND TO OR EXPRESSLY DENY THIS REQUEST FOR APPROVAL IN
WRITING WITHIN FIVE (5) BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN” and
Lender fails to respond or to expressly deny such request for approval within
the five (5) Business Day period.
(e)    Borrower will furnish, or cause to be furnished, to Lender copies of all
federal income tax returns filed by Borrower, within thirty (30) days after the
date of filing of the same.
(f)    If the Lender has approved an Annual Budget for a Fiscal Year in
accordance with Section 5.1.11(d) above and Borrower must incur an extraordinary
Capital Expenditure not set forth in the Approved Annual Budget (each, an
“Extraordinary Expense”) and the cost thereof exceeds $60,000 individually, or
$200,000 in the aggregate with all other Extraordinary Expenses incurred by
Borrower during the Fiscal Year, then Borrower shall promptly deliver to Lender
a reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval, which may be given or denied in Lender’s sole discretion.

60

--------------------------------------------------------------------------------




(g)    If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any financial statements, financial, statistical or operating
information or other information as Lender shall reasonably determine necessary
or appropriate.
(h)    Borrower shall furnish to Lender, within ten (10) Business Days after
Lender’s request (or as soon thereafter as may be reasonably possible),
financial and sales information from any tenant designated by Lender (to the
extent such financial and sales information is required to be provided under the
applicable Lease and same is received by Borrower after request therefor) and a
leasing plan for the Fiscal Year during which the plan is delivered, in the form
reasonably required by Lender.
(i)    Borrower will cause Guarantor to furnish to Lender annually, within one
hundred twenty (120) days following the end of each Fiscal Year of Guarantor,
financial statements audited by an independent certified public accountant,
which shall include an annual balance sheet and profit and loss statement of
Guarantor, in the form reasonably required by Lender and, if requested by
Lender.
(j)    Any reports, statements or other information required to be delivered
under this Agreement shall be delivered (i) in electronic form acceptable to
Lender, and (ii) if requested by Lender, in paper form.
5.1.12    Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower will qualify to do business and will remain in good standing under the
laws of each jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of the Property.
5.1.13    Title to the Property. Borrower will warrant and defend (a) the title
to the Property and every part thereof, subject only to Liens permitted
hereunder (including Permitted Encumbrances) and (b) the validity and priority
of the Lien of the Security Instrument and the Assignment of Leases, subject
only to Liens permitted hereunder (including Permitted Encumbrances), in each
case against the claims of all Persons whomsoever. Except to the extent Lender
is actually reimbursed under the Title Insurance Policy, Borrower shall
reimburse Lender for any losses, costs, damages or expenses (including
reasonable attorneys’ fees and expenses) incurred by Lender if an interest in
the Property, other than as permitted hereunder, is claimed by another Person.

61

--------------------------------------------------------------------------------




5.1.14    Costs of Enforcement. In the event (a) that the Security Instrument is
foreclosed in whole or in part or that the Security Instrument is put into the
hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any mortgage prior to or subsequent to the Security Instrument in
which proceeding Lender is made a party, or (c) of a Material Proceeding in
respect of Borrower or any of its constituent Persons or an assignment by
Borrower or any of its constituent Persons for the benefit of its creditors,
Borrower, its successors or assigns, shall be chargeable with and agrees to pay
all costs of collection and defense, including reasonable attorneys’ fees and
expenses, incurred by Lender and Borrower in connection therewith and in
connection with any appellate proceeding or post-judgment action involved
therein, together with all required service or use taxes.
5.1.15    Estoppel Statement. (a)  After request by Lender, Borrower shall
within ten (10) days furnish Lender with a statement, duly acknowledged and
certified, setting forth (i) the original principal amount of the Loan, (ii) the
unpaid principal amount of the Loan, (iii) the Interest Rate of the Loan,
(iv) the date installments of interest and/or principal were last paid, (v) any
offsets or defenses to the payment of the Debt, if any, claimed by Borrower, and
(vi) that the Note, this Agreement, the Security Instrument and the other Loan
Documents are valid, legal and binding obligations and have not been modified or
if modified, giving particulars of such modification.
(b)    Borrower shall request and use commercially reasonable efforts to deliver
to Lender upon request, tenant estoppel certificates from each commercial tenant
leasing space at the Property in form and substance reasonably satisfactory to
Lender provided that, so long as no Event of Default exists, Borrower shall not
be required to request such certificates more frequently than one (1) time in
any calendar year other than in connection with a sale of the Loan.
5.1.16    Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.4.
5.1.17    Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior consent of Lender.
5.1.18    Confirmation of Representations. Borrower shall deliver, in one or
more Officer’s Certificates certifying as to the accuracy of all representations
made by Borrower in the Loan Documents as of the date of the giving of such
certificate.
5.1.19    O&M Program. Borrower hereby represents and warrants that (a) attached
hereto as Exhibit A are a true and complete copies of (i) the Asbestos Survey
Report JC Penney Department Store, date as of December, 1996, (ii) the Asbestos
Survey Update, dated as of June 1, 1998, and (iii) the Interim Remedial Action
Plan, dated as of January 2002, each prepared by American Environmental
Specialists, Co. (collectively, “O&M Program”), and (b) Borrower has as of the
date hereof complied in all respects with the O&M Program. Borrower hereby
covenants and agrees that, during the term of the Loan, including any extension
or renewal thereof, Borrower shall comply in all respects with the terms and
conditions of the O&M Program.

62

--------------------------------------------------------------------------------




5.1.20    Leasing Matters.
(a)    All Leases shall be on the form of Lease approved by Lender with such
market standard reasonable changes as Borrower may require, provided that any
changes in such form lease shall not be material or adverse to Borrower or
Lender. Borrower shall submit to Lender for Lender’s approval, which approval
shall not be unreasonably withheld, prior to the execution thereof, any proposed
Lease of the Improvements or any portion thereof that differs materially or
adversely from the aforementioned form Lease. Lender’s consent to (i) any Lease
under the two prior sentences or (ii) any matter set forth in Section 5.1.20(d)
which otherwise requires Lender’s approval hereof shall be deemed given, if the
first correspondence from Borrower to Lender requesting such approval is in an
envelope marked “PRIORITY” and contains a bold-faced, conspicuous legend at the
top of the first page thereof stating that “IF YOU FAIL TO RESPOND TO OR TO
EXPRESSLY DENY THIS REQUEST FOR APPROVAL IN WRITING WITHIN TEN (10) BUSINESS
DAYS, YOUR APPROVAL MAY BE DEEMED GIVEN”, and is accompanied by the information
and documents required above and any other information reasonably requested by
Lender in writing prior to the expiration of such ten (10) Business Day period
in order to adequately review the same has been delivered and, if Lender fails
to respond or to expressly deny such request for approval in writing within the
ten (10) Business Day period, a second notice is delivered to Lender from
Borrower in an envelope marked “PRIORITY” requesting approval containing a
bold-faced, conspicuous legend at the top of the first page thereof stating that
“IF YOU FAIL TO RESPOND TO OR EXPRESSLY DENY THIS REQUEST FOR APPROVAL IN
WRITING WITHIN FIVE (5) BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN” and
Lender fails to respond or to expressly deny such request for approval within
the five (5) Business Day period. All Leases of space in the Improvements or
otherwise at the Property shall be on terms consistent with the terms for
similar leases in the market area of the Property, shall provide for free rent
only if the same is consistent with prevailing market conditions and shall
provide for market rents then prevailing in the market area of the Property.
Such Leases shall also provide for security deposits in reasonable amounts
consistent with prevailing market conditions. Borrower shall not execute any
Lease for all or a substantial portion of the Property, except for an actual
occupancy by the lessee or licensee thereunder, and shall at all times promptly
and faithfully perform, or cause to be performed, all of the covenants,
conditions and agreements contained in all Leases with respect to the Property,
now or hereafter existing, on the part of the landlord, lessor or licensor
thereunder to be kept and performed. Borrower shall promptly send to Lender
copies of all notices of default which Borrower shall send or receive under any
Major Lease. Borrower shall furnish to Lender, upon reasonable request from time
to time, a copy of each Lease. Borrower (i) shall not do or suffer to be done
any act, or omit to take any action, that might result in a default by the
landlord, lessor or licensor under any such Lease or allow the tenant thereunder
to withhold payment of rent or cancel or terminate same; (ii) shall not further
assign any such Lease or the Rents; (iii) shall enforce the performance and
observance of each and every condition and covenant of each of the parties under
such Leases; (iv) shall not anticipate, discount, release, waive, compromise or
otherwise discharge any rent payable under any of the Major Leases or otherwise
terminate a Major Lease; and (v) shall not consent to any assignment of or
subletting under any Major Lease. With respect to Leases that are not Major
Leases, Borrower shall not, without the prior written consent of Lender in each
instance, modify any of the Leases (including, but not limited to, any guaranty,
letter of credit or other credit support thereof) or terminate or accept the
surrender

63

--------------------------------------------------------------------------------




of any Leases, or waive or release any other party from the performance or
observance of any obligation or condition under such Leases, except as to all of
the foregoing, in the normal course of business in a manner which is consistent
with sound and customary leasing and management practices for similar properties
in the community in which the Property is located. Borrower shall not permit the
prepayment of any rents under any of the Leases for more than one (1) month
prior to the due date thereof.
(b)    Each Lease executed after the date hereof affecting any of the Property
must provide, in a manner approved by Lender, that such Lease is subject and
subordinate to the Security Instrument and that the tenant, will recognize as
its landlord, lessor or licensor, as applicable, and attorn to any Person
succeeding to the interest of Borrower under such Lease upon any foreclosure of
the Security Instrument or deed in lieu of foreclosure. Each such Lease shall
also provide that, upon request of said successor-in-interest, the tenant shall
execute and deliver an instrument or instruments confirming its attornment as
provided for in this Section 5.1.20(b); provided, however, that neither Lender
nor any successor-in-interest shall be bound by any payment of rent for more
than one (1) month in advance, or any amendment or modification of said Lease
made without the express written consent of Lender or said
successor-in-interest.
(c)    Upon the occurrence of an Event of Default, whether before or after the
whole principal sum secured hereby is declared to be immediately due or whether
before or after the institution of legal proceedings to foreclose the Security
Instrument, forthwith, upon demand of Lender, Borrower shall surrender to Lender
and Lender shall be entitled to take, actual possession of the Property or any
part thereof personally, or by its agent or attorneys. In such event, Lender
shall have, and Borrower hereby gives and grants to Lender, the right, power and
authority to make and enter into Leases with respect to the Property or portions
thereof for such rents and for such periods of occupancy and upon conditions and
provisions as Lender may deem desirable in its sole discretion, and Borrower
expressly acknowledges and agrees that the term of any such Lease may extend
beyond the date of any foreclosure sale of the Property, it being the intention
of Borrower that in such event Lender shall be deemed to be and shall be the
attorney-in-fact of Borrower for the purpose of making and entering into Leases
of parts or portions of the Property for the rents and upon the terms,
conditions and provisions deemed desirable to Lender in its sole discretion and
with like effect as if such Leases had been made by Borrower as the owner in fee
simple of the Property free and clear of any conditions or limitations
established by hereunder or under the Security Instrument. The power and
authority hereby given and granted by Borrower to Lender shall be deemed to be
coupled with an interest, shall not be revocable by Borrower so long as any
portion of the Debt is outstanding, shall survive the voluntary or involuntary
dissolution of Borrower and shall not be affected by any disability or
incapacity suffered by Borrower subsequent to the date hereof. In connection
with any action taken by Lender pursuant to this Section, Lender shall not be
liable for any loss sustained by Borrower resulting from any failure to let the
Property, or any part thereof, or from any other act or omission of Lender in
managing the Property, nor shall Lender be obligated to perform or discharge any
obligation, duty or liability under any Lease covering the Property or any part
thereof or under or by reason of this instrument or the exercise of rights or
remedies hereunder other than those finally determined by a court of competent
jurisdiction to have resulted solely from the gross negligence or willful
misconduct of Lender. Borrower shall, and does hereby, indemnify Lender for, and
hold Lender harmless from, any and all claims, actions,

64

--------------------------------------------------------------------------------




demands, liabilities, loss or damage which may or might be incurred by Lender
under any such Lease or hereunder or under the Security Instrument or by the
exercise of rights or remedies hereunder and from any and all claims and demands
whatsoever which may be asserted against Lender by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants or agreements contained in any such Lease other than those
finally determined by a court of competent jurisdiction to have resulted solely
from the gross negligence or willful misconduct of Lender. Should Lender incur
any such liability, the amount thereof, including, without limitation, costs,
expenses and reasonable attorneys’ fees, together with interest thereon at the
Default Rate from the date incurred by Lender until actually paid by Borrower,
shall be immediately due and payable to Lender by Borrower on demand and shall
be secured hereby and by all of the other Loan Documents securing all or any
part of the Debt. Nothing in this Section shall impose on Lender any duty,
obligation or responsibility for the control, care, management or repair of the
Property, or for the carrying out of any of the terms and conditions of any such
Lease, nor shall it operate to make Lender responsible or liable for any waste
committed on the Property by the tenants or by any other parties or for any
dangerous or defective condition of the Property, or for any negligence in the
management, upkeep, repair or control of the Property other than those finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of Lender. Borrower hereby assents to,
ratifies and confirms any and all actions of Lender with respect to the Property
taken under this Section other than those finally determined by a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of Lender.
(d)    Borrower covenants and agrees that it shall not enter into, modify, waive
or release any party from the performance or observance of any material
obligation or condition, or terminate or accept the surrender, of any Lease
(including, but not limited to, any guaranty, letter of credit or other credit
support thereof) which affects 15,000 square feet or more of the Improvements or
(each a “Major Lease”), without the prior written approval of Lender in each
instance, which approval shall not be unreasonably withheld or conditioned.
In addition, Borrower shall include with each request for approval of a Major
Lease the following items, as applicable: (i) such biographical and financial
information about the proposed tenant as Lender may require in conjunction with
its review, (ii) a copy of the proposed form of Lease or modification, and (iii)
a summary of the material terms of such proposed Lease or modification
(including, without limitation, rental terms and the term of the proposed lease
or modification and any options). It is acknowledged that Lender intends to
include (as applicable) among its criteria for approval the following: (i) such
Lease or modification shall be with a bona-fide arm’s-length tenant; (ii) such
Lease or modification shall not contain any rental or other concessions which
are not then customary and reasonable for similar properties and leases in the
market area of the Property; (iii) the rental shall be at least at the market
rate then prevailing for similar properties and leases in the market areas of
the Property; and (iv) such Lease shall contain subordination and attornment
provisions in form and content acceptable to Lender. In all events, and without
limiting the foregoing, any new or modified Lease and any consent, waiver or
release by Borrower with respect to any Lease and any Lease termination or
acceptance of surrender by Borrower, must be consistent with sound and customary
leasing and management practices.

65

--------------------------------------------------------------------------------




(e)    All security deposits of tenants, whether held in cash or in any other
form, shall not be commingled with any other funds of Borrower or any other
Person and, if cash, shall be deposited by Borrower at such commercial or
savings bank or banks, or otherwise held in compliance with applicable law, as
may be reasonably satisfactory to Lender. Any bond or other instrument which
Borrower holds or shall hold in lieu of cash security deposits shall be
maintained in full force and effect unless replaced by cash deposits; shall be
issued by an institution reasonably satisfactory to Lender; shall, if permitted
pursuant to any applicable legal requirements, name Lender as payee or mortgagee
thereunder or, at Lender’s option, be assigned or fully assignable to Lender;
and shall, in all respects, comply with any applicable legal requirements and
otherwise be reasonably satisfactory to Lender. Borrower shall, upon request,
provide Lender with evidence reasonably satisfactory to Lender of Borrower’s
compliance with the foregoing. Upon an Event of Default, Borrower shall,
immediately upon Lender’s request (if permitted by applicable law), deliver and,
if applicable, assign to Lender the security deposits (and any interest
previously earned thereon and not disbursed to the Person(s) lawfully entitled
to receive same) with respect to all portions of the Property, to be held by
Lender subject to the terms of the Leases.
5.1.21    Alterations. Borrower shall obtain Lender’s prior consent to any
alterations to any Improvements, which consent shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, Lender’s
consent shall not be required in connection with any alterations that will not
have a material adverse effect on Borrower’s financial condition, the value of
the Property or the Net Operating Income, provided that such alterations (a) are
made in connection with tenant improvement work performed pursuant to the terms
of any Lease entered into in accordance with this Agreement, (b) do not
adversely affect either (i) any structural component of any Improvements or (ii)
any HVAC system contained in the Improvements, and the aggregate cost thereof
does not exceed $1,000,000 or (c) are performed in connection with the
Restoration of the Property after the occurrence of a Casualty or Condemnation
in accordance with the terms and provisions of this Agreement. If the total
unpaid amounts due and payable with respect to alterations to the Improvements
at the Property (other than such amounts to be paid or reimbursed by tenants
under the Leases) shall at any time exceed $2,500,000 (the “Threshold Amount”),
Borrower shall, if requested by Lender, promptly deliver to Lender as security
for the payment of such amounts and as additional security for Borrower’s
obligations under the Loan Documents any of the following: (A) cash, (B) U.S.
Obligations, (C) other securities having a rating acceptable to Lender, or (D)
an irrevocable letter of credit (payable on sight draft only) issued by a
financial institution having a rating by S&P of not less than “A‑1+” if the term
of such letter of credit is no longer than three (3) months or, if such term is
in excess of three (3) months, issued by a financial institution having a rating
that is acceptable to Lender. Such security shall be in an amount equal to the
excess of the total unpaid amounts with respect to alterations to the
Improvements on the Property (other than such amounts to be paid or reimbursed
by tenants under the Leases) over the Threshold Amount and Lender may apply such
security from time to time at the option of Lender to pay for such alterations.

66

--------------------------------------------------------------------------------




5.1.22    Operation of Property. (a)  Borrower shall cause the Property to be
operated, in all material respects, in accordance with the Management Agreement
(or Replacement Management Agreement) as applicable. In the event that the
Management Agreement expires or is terminated (without limiting any obligation
of Borrower to obtain Lender’s consent to any termination or modification of the
Management Agreement in accordance with the terms and provisions of this
Agreement or any of the other Loan Documents), Borrower shall promptly enter
into a Replacement Management Agreement with Manager or another Qualified
Manager, as applicable.
(b)    Borrower shall: (i) promptly perform and/or observe, in all material
respects, all of the covenants and agreements required to be performed and
observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under the Management Agreement of which it
is aware; and (iii)  enforce the performance and observance of all of the
covenants and agreements required to be performed and/or observed by Manager
under the Management Agreement, in a commercially reasonable manner.
5.1.23    Reserved.
Section 5.2.    Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Security Instrument in accordance with
the terms of this Agreement and the other Loan Documents, Borrower covenants and
agrees with Lender that it will not do, directly or indirectly, any of the
following:
5.2.1    Operation of Property. (a)  Borrower shall not, without Lender’s prior
consent (which consent shall not be unreasonably withheld): (i) surrender,
terminate, cancel, amend or modify the Management Agreement; provided, that
Borrower may, without Lender’s consent, replace the Manager so long as the
replacement manager is a Qualified Manager pursuant to a Replacement Management
Agreement; (ii) reduce or consent to the reduction of the term of the Management
Agreement; (iii) increase or consent to the increase of the amount of any
charges under the Management Agreement; or (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Management Agreement in any material respect.
(b)    Following the occurrence and during the continuance of an Event of
Default, Borrower shall not exercise any rights, make any decisions, grant any
approvals or otherwise take any action under the Management Agreement without
the prior consent of Lender, which consent may be withheld in Lender’s sole
discretion.
5.2.2    Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except for Permitted Encumbrances.

67

--------------------------------------------------------------------------------




5.2.3    Dissolution. Borrower shall not (a) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(b) engage in any business activity not related to the ownership and operation
of the Property, (c) transfer, lease or sell, in one transaction or any
combination of transactions, the assets or all or substantially all of the
properties or assets of Borrower except to the extent permitted by the Loan
Documents, or (d) modify, amend, waive or terminate its organizational documents
or its qualification and good standing in any jurisdiction or amend, modify or
waive its organizational documents in contravention of this Agreement or in any
manner adverse to Lender, in each case, without obtaining the prior written
consent of Lender.
5.2.4    Change in Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.
5.2.5    Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.
5.2.6    Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.
5.2.7    No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of all or any portion of the Property (a) with any other real
property constituting a tax lot separate from the Property, and (b) which
constitutes real property with any portion of the Property which may be deemed
to constitute personal property, or any other procedure whereby the Lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to such real property portion of the Property.

68

--------------------------------------------------------------------------------




5.2.8    Principal Place of Business and Organization. Borrower will not cause
or permit any change to be made in its name, identity (including its trade name
or names), place of organization or formation (as set forth in Section 4.1.28
hereof) or Borrower’s corporate or partnership or other structure unless
Borrower shall have first notified Lender in writing of such change at least
thirty (30) days prior to the effective date of such change, and shall have
first taken all action required by Lender for the purpose of perfecting or
protecting the Lien and security interests of Lender pursuant to this Agreement,
and the other Loan Documents and, in the case of a change in Borrower’s
structure, without first obtaining the prior written consent of Lender, which
consent may be given or denied in Lender’s sole discretion. Upon Lender’s
request, Borrower shall, at Borrower’s sole cost and expense, execute and
deliver additional security agreements and other instruments which may be
necessary to effectively evidence or perfect Lender’s security interest in the
Property as a result of such change of principal place of business or place of
organization. Borrower’s principal place of business and chief executive office,
and the place where Borrower keeps its books and records, including recorded
data of any kind or nature, regardless of the medium or recording, including
software, writings, plans, specifications and schematics, has been for the
preceding four months (or, if less, the entire period of the existence of
Borrower) and will continue to be the address of Borrower set forth at the
introductory paragraph of this Agreement (unless Borrower notifies Lender in
writing at least thirty (30) days prior to the date of such change). Borrower
shall promptly notify Lender of any change in its organizational identification
number. If Borrower does not now have an organizational identification number
and later obtains one, Borrower promptly shall notify Lender of such
organizational identification number.
5.2.9    ERISA. (a)  Borrower shall not engage in any transaction which would
cause any obligation, or action taken or to be taken, hereunder (or the exercise
by Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.
(b)    Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (i) Borrower is not
and does not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(32) of ERISA; (ii) Borrower is not subject to any state
statute regulating investments of, or fiduciary obligations with respect to,
governmental plans; and (iii) one or more of the following circumstances is
true:
(A)    Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);
(B)    Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or
(C)    Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

69

--------------------------------------------------------------------------------




5.2.10    Transfers. (a)  Borrower acknowledges that Lender has examined and
relied on the experience of Borrower and its stockholders, general partners,
members, principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the obligations contained in the Loan Documents. Borrower
acknowledges that Lender has a valid interest in maintaining the value of the
Property so as to ensure that, should Borrower default in the repayment of the
Debt or the performance of the obligations contained in the Loan Documents,
Lender can recover the Debt by a sale of the Property.
(b)    Subject to the terms of Section 5.2.10(d) below, without the prior
written consent of Lender and except to the extent otherwise set forth in this
Section 5.2.10, Borrower shall not, and shall not permit any Restricted Party to
do any of the following (individually or collectively, a “Transfer”), (i) sell,
convey, mortgage, grant, bargain, encumber, pledge, assign, grant options with
respect to, or otherwise transfer or dispose of (directly or indirectly,
voluntarily or involuntarily, by operation of law or otherwise, and whether or
not for consideration or of record) the Property or any part thereof or any
direct or indirect legal or beneficial interest therein or (ii) permit a Sale or
Pledge of an interest in any Restricted Party, other than (A) pursuant to Leases
of space in the Improvements to tenants in accordance with the provisions of
Section 5.1.20 or (B) as permitted by Section 5.2.10(d) below.
(c)    A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid in installments; (ii) an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of the managing agent (including, without limitation, an
Affiliated Manager) other than in accordance with Section 5.1.22 hereof.

70

--------------------------------------------------------------------------------




(d)    Notwithstanding the provisions of this Section 5.2.10, Lender’s consent
shall not be required in connection with (i) one or a series of Transfers of the
direct or indirect equity interest in Borrower so long as no Change of Control
occurs provided each such Transfer shall be conditioned upon (A) the continued
compliance with the relevant provisions of Section 4.1.30 hereof and the
definition of “Special Purpose Entity” contained herein, and (B) Borrower’s
ability to, after giving effect to such Transfer, remake the representations
contained herein relating to ERISA matters and the Patriot Act, OFAC and matters
concerning Embargoed Persons (and, upon Lender’s request, Borrower shall deliver
to Lender an Officer’s Certificate containing such updated representations
effective as of the date of the consummation of such Transfer). If after giving
effect to any such Transfer, more than forty-nine percent (49%) in the aggregate
of direct or indirect interests in Borrower are owned by any Person and its
Affiliates that owned less than forty-nine percent (49%) direct or indirect
interest in Borrower as of the Closing Date, Borrower shall, no less than thirty
(30) days prior to the effective date of any such Transfer, deliver to Lender an
Additional Insolvency Opinion acceptable to Lender, or (ii) the transfer of
obsolete Personal Property and/or Equipment in the ordinary course of business,
so long as same is replaced with Personal Property and/or Equipment, as
applicable, of similar type, quality and utility or is no longer needed in
connection with the use or operation of the balance of the Property, provided
that the foregoing shall in no event restrict Borrower from transferring Rents
or other sums pursuant to and in compliance with the Cash Management Agreement
including, without limitation, Exhibit A thereto.
(e)    No consent to any assumption of the Loan shall occur on or before the
first anniversary of the first Payment Date. Thereafter, Lender reserves the
right to condition the consent to Transfers required hereunder upon (a) a
modification of the terms hereof, the Note, the Security Instrument or the other
Loan Documents; (b) an assumption of this Agreement, the Note, the Security
Instrument and the other Loan Documents, subject to the provisions of
Section 9.4 hereof; (c) payment of all of fees and expenses incurred in
connection with such Transfer including, without limitation, the cost of any
third party reports, legal fees and expenses, application fees, and expenses or
required legal opinions; (d) the payment of an assumption fee equal to one
percent (1%) of the outstanding principal balance of the Loan and an application
fee of $5,000; (e) the delivery of an Additional Insolvency Opinion reflecting
the proposed transfer satisfactory in form and substance to Lender; (f) the
proposed transferee’s continued compliance with all of the representations and
covenants set forth herein, including, without limitation, in Section 4.1.30,
Section 4.1.35 and Section 5.2.9 hereof; (g) the delivery of evidence
satisfactory to Lender that the proposed transferee is a Special Purpose Entity
in accordance with the then current standards of Lender; (h) prior to any
release of the Guarantor, a substitute guarantor reasonably acceptable to Lender
shall have assumed the Guaranty executed by Guarantor or executed a replacement
guaranty reasonably satisfactory to Lender; (i) approval by Lender of the
proposed transferee; or (j) such other conditions as Lender shall determine in
its sole and absolute discretion to be in the interest of Lender, including,
without limitation, the creditworthiness, reputation and qualifications of the
transferee with respect to the Loan and the Property.

71

--------------------------------------------------------------------------------




(f)    Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer that is not permitted by the terms
of Section 5.2.10 without Lender’s consent. This provision shall apply to every
Transfer that is not permitted by the terms of Section 5.2.10, regardless of
whether voluntary or not, or whether or not Lender has consented to any previous
Transfer.
VI.
INSURANCE; CASUALTY; CONDEMNATION

Section 6.1.    Insurance. (a)  Borrower shall obtain and maintain, or cause to
be maintained, insurance for Borrower and the Property providing at least the
following coverages:
(i)    comprehensive “all risk” or “special form” insurance including, but not
limited to, loss caused by any type of windstorm or hail on the Improvements and
the Personal Property, in each case (A) in an amount equal to one hundred
percent (100%) of the “Full Replacement Costs” which for purposes of this
Agreement shall mean actual replacement value (exclusive of costs of
excavations, foundations, underground utilities and footings) with a waiver of
depreciation; (B) containing an agreed amount endorsement with respect to the
Improvements and Personal Property waiving all co-insurance provisions or to be
written on a no co-insurance form; and (C) providing for no deductible in excess
of $25,000 for all such insurance coverage, provided, however, with respect to
windstorm and earthquake coverage, providing for a deductible satisfactory to
Lender in its sole discretion. In addition, Borrower shall obtain: (x) if any
portion of the Improvements is currently or at any time in the future located in
a federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the maximum amount of such insurance available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended or
such greater amount as Lender shall require; (y) earthquake insurance in amounts
and in form and substance satisfactory to Lender in the event the Property is
located in an area with a high degree of seismic activity and (z) windstorm
insurance in amounts and in form and substance satisfactory to Lender in the
event windstorm insurance is excluded from the special form policy, provided
that the insurance pursuant to clauses (x), (y) and (z) hereof shall be on terms
consistent with the comprehensive all risk insurance policy required under this
subsection (i);

72

--------------------------------------------------------------------------------




(ii)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than $2,000,000 in the aggregate and $1,000,000 per
occurrence (and, if on a blanket policy, containing an “Aggregate Per Location”
endorsement); (B) to continue at not less than the aforesaid limit until
required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all insured contracts; and (5) contractual liability
covering the indemnities contained in Article 8 of the Security Instrument to
the extent the same is available;
(iii)    business income or rental loss insurance (A) with loss payable to
Lender; (B) covering all risks required to be covered by the insurance provided
for in subsection (i) above; (C) containing an extended period of indemnity
endorsement which provides that after the physical loss to the Improvements and
Personal Property has been repaired, the continued loss of income will be
insured until such income either returns to the same level it was at prior to
the loss, or the expiration of six (6) months from the date that the Property is
repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period; and
(D) in an amount equal to one hundred percent (100%) of the projected gross
income from the Property for a period of eighteen (18) months from the date of
such Casualty (assuming such Casualty had not occurred) and notwithstanding that
the policy may expire at the end of such period. The amount of such business
income or rental loss insurance shall be determined prior to the date hereof and
at least once each year thereafter based on Borrower’s reasonable estimate of
the lost net profit, continuing expenses and necessary payroll for the
succeeding eighteen (18) month period. Notwithstanding anything to the contrary
in Section 2.7 hereof, all proceeds payable to Lender pursuant to this
subsection shall be held by Lender and shall be applied at Lender’s reasonable
discretion to (I) the obligations secured by the Loan Documents from time to
time due and payable hereunder and under the Note or (II) Operating Expenses
approved by Lender in its reasonable discretion; provided, however, that nothing
herein contained shall be deemed to relieve Borrower of its obligations to pay
the obligations secured by the Loan Documents on the respective dates of payment
provided for in this Agreement and the other Loan Documents except to the extent
such amounts are actually paid out of the proceeds of such business income
insurance;
(iv)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Property and general liability coverage form does not otherwise apply,
(A) owner’s contingent or protective liability insurance covering claims not
covered by or under the terms or provisions of the above mentioned commercial
general liability insurance policy; and (B) the insurance provided for in
subsection (i) above written in a so-called builder’s risk completed value form
(1) on a non-reporting basis, (2) against all risks insured against pursuant to
subsection (i) above, (3) including permission to occupy the Property, and
(4) with an agreed amount endorsement waiving co-insurance provisions;

73

--------------------------------------------------------------------------------




(v)    worker’s compensation insurance with respect to any employees of
Borrower, as required by any Governmental Authority or Legal Requirement;
(vi)    comprehensive boiler and machinery insurance, if applicable, in amounts
as shall be reasonably required by Lender on terms consistent with the
commercial property insurance policy required under subsection (i) above;
(vii)    umbrella liability insurance in an amount not less than $120,000,000
per occurrence on terms consistent with the commercial general liability
insurance policy required under subsection (ii) above, so long as the general
liability policy includes a “per project” aggregate cap of $25,000,000.
(viii)    If Borrower ever has any employees or motor vehicles, motor vehicle
liability coverage for all owned and non-owned vehicles, including rented and
leased vehicles containing minimum limits per occurrence, excluding umbrella
coverage, of $1,000,000;
(ix)    if the Property is or becomes a legal “non-conforming” use or structure,
ordinance or law coverage to compensate for the value of the undamaged portion
of the Property, the cost of demolition and debris removal and the increased
cost of construction in amounts as requested by Lender;
(x)    Reserved.
(xi)    the insurance required under Sections 6.1(a)(i), (ii), (iii) and (vii)
above shall cover perils of terrorism and acts of terrorism and Borrower shall
maintain insurance covering perils and acts of terrorism on terms (including
amounts) consistent with those required under Sections 6.1(a)(i), (ii), (iii)
and (vii) above at all times during the term of the Loan; and
(xii)    upon sixty (60) days’ notice, such other reasonable insurance,
including, but not limited to, sinkhole and land subsidence insurance, and in
such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to the Property located in or around the region in
which the Property is located.

74

--------------------------------------------------------------------------------




(b)    All insurance provided for in Section 6.1(a) shall be obtained under
valid and enforceable policies, as evidenced by insurance certificates and
endorsements acceptable to Lender (collectively, the “Policies” or in the
singular, the “Policy”), and shall be subject to the approval of Lender as to
insurance companies, amounts, deductibles, loss payees and insureds. The
Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the State and having a rating of “A-” or
better by Standard & Poor’s. If four (4) or fewer insurance companies issue such
policies, then not less than seventy-five percent (75%) of the required
insurance coverage limits must be provided by insurance companies each having a
claims paying ability rating of “A-” or better as reported by Standard & Poor’s.
If five (5) or more insurance companies issue such policies, then not less than
sixty percent (60%) of the required insurance coverage limits must be provided
by insurance companies each having a claims paying ability rating of “A-” or
better as reported by Standard & Poor’s. Prior to the expiration dates of the
Policies theretofore furnished to Lender, certificates of insurance evidencing
the renewal or successor Policies, together with any and all endorsements
required by Lender, accompanied by evidence satisfactory to Lender of payment of
the premiums due thereunder (the “Insurance Premiums”), shall be delivered by
Borrower to Lender. Borrower shall also provide carrier certified copies of all
policies within ten (10) days of Lender’s request, provided the policies are
available. Lender reserves the right to amend the insurance requirement under
Section 6(a)(vii) annually at renewal of the policy should the coverage limits
ever decrease or the number of properties insured on the program ever increase
beyond the approximately 31 locations insured on the policy at loan closing.
Should the Property ever be insured on a general liability policy with an
uncapped “per location” or “per project” aggregate or on a policy by itself, the
required excess/umbrella liability limit will be $12,000,000;
(c)    Any blanket insurance Policy shall specifically allocate to the Property
the amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 6.1(a).
(d)    All Policies provided for or contemplated by Section 6.1(a) , except for
the Policy referenced in Section 6.1(a)(v), shall name Borrower as the named
insured and, in the case of liability coverages, shall name Lender as the
additional insured, as its interests may appear, and all property insurance
Policies described in Section 6.1(a) shall name Lender as a mortgagee and loss
payee and shall contain a so‑called New York standard non‑contributing mortgagee
clause in favor of Lender providing that the loss thereunder shall be payable to
Lender.
(e)    All Policies provided for in Section 6.1 shall contain clauses or
endorsements to the effect that:
(i)    no act or negligence of Borrower, or anyone acting for Borrower, or of
any tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

75

--------------------------------------------------------------------------------




(ii)    the Policy shall not be canceled without at least thirty (30) days
written notice to Lender, with the understanding that Policies providing
liability coverages may only provide notice of cancellation to the names
insured;
(iii)    intentionally omitted; and
(iv)    Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.
(f)    If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect, Lender shall have the right, without
notice to Borrower, to take such action as Lender deems necessary to protect its
interest in the Property, including, without limitation, the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate. All
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Security Instrument and shall
bear interest at the Default Rate.
Lender acknowledges that all Borrower requirements under this Section 6.1 have
been met as of the Closing Date.
Section 6.2.    Casualty. If the Property shall be damaged or destroyed, in
whole or in part, by fire or other casualty (a “Casualty”), Borrower shall give
prompt written notice of such damage to Lender and shall promptly commence and
diligently prosecute the completion of the Restoration of the Property as nearly
as possible to at least as good as the condition the Property was in immediately
prior to such Casualty, with such alterations as may be reasonably approved by
Lender and otherwise in accordance with Section 6.4. Borrower shall pay all
costs of such Restoration whether or not such costs are covered by insurance.
Lender may, but shall not be obligated to make proof of loss if not made
promptly by Borrower. In addition, Lender may participate in any settlement
discussions with any insurance companies (and shall approve the final
settlement) with respect to any Casualty in which the Net Proceeds or the costs
of completing the Restoration are equal to or greater than $250,000 and Borrower
shall deliver to Lender all instruments required by Lender to permit such
participation.

76

--------------------------------------------------------------------------------




Section 6.3.    Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of the
Property and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If the Property or any portion thereof is taken by a condemning authority,
Borrower shall promptly commence and diligently prosecute the Restoration and
otherwise comply with the provisions of Section 6.4. If the Property is sold,
through foreclosure or otherwise, prior to the receipt by Lender of the Award,
Lender shall have the right, whether or not a deficiency judgment on the Note
shall have been sought, recovered or denied, to receive the Award, or a portion
thereof up to the amount sufficient to pay the Debt.
Section 6.4.    Restoration. The following provisions shall apply in connection
with the Restoration:
(a)    If the Net Proceeds shall be less than $250,000 and the costs of
completing the Restoration shall be less than $250,000, the Net Proceeds will be
disbursed by Lender to Borrower upon receipt, provided that all of the
conditions set forth in Section 6.4(b)(i) are met and Borrower delivers to
Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement.
(b)    If the Net Proceeds are equal to or greater than $250,000 or the costs of
completing the Restoration is equal to or greater than $250,000, the Net
Proceeds will be held by Lender and Lender shall make the Net Proceeds available
for the Restoration in accordance with the provisions of this Section 6.4. The
term “Net Proceeds” for purposes of this Section 6.4 shall mean: (i) the net
amount of all insurance proceeds received by Lender pursuant to Section 6.1
(a)(i), (iv), (vi), (ix) and (x) as a result of such damage or destruction,
after deduction of its reasonable costs and expenses (including, but not limited
to, reasonable counsel fees), if any, in collecting same (“Insurance Proceeds”),
or (ii) the net amount of the Award, after deduction of its reasonable costs and
expenses (including, but not limited to, reasonable counsel fees), if any, in
collecting same (“Condemnation Proceeds”), whichever the case may be.

77

--------------------------------------------------------------------------------




(i)    The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:
(A)    no Event of Default shall have occurred and be continuing;
(B)    (1)  in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than ten percent (10%) of the land constituting the Property is taken, and such
land is located along the perimeter or periphery of the Property, and no portion
of the Improvements is located on such land;
(C)    Leases demising in the aggregate a percentage amount equal to or greater
than ninety percent (90%) of the total rentable space in the Property which has
been demised under executed and delivered Leases in effect as of the date of the
occurrence of such Casualty or Condemnation, whichever the case may be, shall
remain in full force and effect during and after the completion of the
Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and Borrower furnishes to Lender
evidence satisfactory to Lender that all tenants under Major Leases shall
continue to operate their respective space at the Property after the completion
of the Restoration;
(D)    Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
completion satisfactory to Lender;
(E)    Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(iii), if applicable, or (3) by other funds of Borrower;
(F)    Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2) the earliest date required for such completion under the terms of any Major
Leases, (3) such time as may be required under all applicable Legal Requirements
in order to repair and restore the Property to the condition it was in
immediately prior to such Casualty or to as nearly as possible the condition it
was in immediately prior to such Condemnation or better, as applicable, or
(4) the expiration of the insurance coverage referred to in Section 6.1(a)(iii),
if applicable;
(G)    the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;

78

--------------------------------------------------------------------------------




(H)    the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;
(I)    such Casualty or Condemnation, as applicable, does not result in a
material, adverse loss of access to the Property or the related Improvements;
(J)    the Debt Service Coverage Ratio for the Property shall be equal to or
greater than 1.55 to 1.0, which Debt Service Coverage Ratio shall be calculated
based on Borrower’s pro-forma operating statements and rent roll, each
acceptable to Lender, reflecting anticipated Net Operating Income for the
ensuing twelve (12) month period after giving effect to the Restoration;
(K)    the Loan to Value Ratio after giving effect to the Restoration, shall be
equal to or less than sixty percent (60%);
(L)    Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be subject to
Lender’s prior written approval, not to be unreasonably withheld, conditioned or
delayed; and
(M)    the Net Proceeds together with any cash or cash equivalents deposited by
Borrower with Lender (and not earmarked for Reserve Funds or other purposes) are
sufficient in Lender’s discretion to cover the cost of the Restoration.
(ii)    The Net Proceeds shall be held by Lender in an interest-bearing Eligible
Account and, until disbursed in accordance with the provisions of this
Section 6.4(b), shall constitute additional security for the Debt and other
obligations under the Loan Documents. Subject to the requirements of this
Section 6.4, the Net Proceeds shall be disbursed by Lender to, or as directed
by, Borrower from time to time during the course of the Restoration, upon
receipt of evidence satisfactory to Lender that (A) all materials installed and
work and labor performed (except to the extent that they are to be paid for out
of the requested disbursement) in connection with the Restoration have been paid
for in full, and (B) there exist no notices of pendency, stop orders, mechanic’s
or materialman’s Liens or notices of intention to file same, or any other Liens
or encumbrances of any nature whatsoever on the Property which have not either
been fully bonded to the satisfaction of Lender and discharged of record or in
the alternative fully insured to the satisfaction of Lender by the title company
issuing the Title Insurance Policy.

79

--------------------------------------------------------------------------------




(iii)    All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”). Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration. The identity of the contractors, subcontractors
and materialmen engaged in the Restoration, as well as the contracts under which
they have been engaged, shall be subject to prior review and approval by Lender
and the Casualty Consultant, not to be unreasonably withheld, conditioned or
delayed. All costs and expenses incurred by Lender in connection with making the
Net Proceeds available for the Restoration including, without limitation,
reasonable counsel fees and disbursements and the Casualty Consultant’s fees,
shall be paid by Borrower.
(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 6.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence satisfactory to Lender
that the costs of the Restoration have been paid in full or will be paid in full
out of the Casualty Retainage; provided, however, that Lender will release the
portion of the Casualty Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which (A) the Casualty Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, (B) the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy,
and (C) Lender receives an endorsement to the Title Insurance Policy insuring
the continued priority of the Lien of the Security Instrument and evidence of
payment of any premium payable for such endorsement. If required by Lender, the
release of any such portion of the Casualty Retainage shall be approved by the
surety company, if any, which has issued a payment or performance bond with
respect to the contractor, subcontractor or materialman.
(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.

80

--------------------------------------------------------------------------------




(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are reasonably
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b) shall constitute additional security for the Debt and other
obligations under the Loan Documents.
(vii)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be deposited in the Cash
Management Account to be disbursed in accordance with this Agreement, provided
no Event of Default shall have occurred and shall be continuing under the Note,
this Agreement or any of the other Loan Documents.
(c)    All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be deposited into the Cash Management Account as excess
Net Proceeds pursuant to Section 6.4(b)(vii) may be retained and applied by
Lender in accordance with Section 2.4.2 hereof toward the payment of the Debt
whether or not then due and payable in such order, priority and proportions as
Lender in its sole discretion shall deem proper, or, at the discretion of
Lender, the same may be paid, either in whole or in part, to Borrower for such
purposes as Lender shall approve, in its discretion.
(d)    In the event of foreclosure of the Security Instrument, or other transfer
of title to the Property in extinguishment in whole or in part of the Debt all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.
(e)    Notwithstanding anything contained herein, provided that no Event of
Default exists, if Lender elects to apply insurance proceeds to the prepayment
of the Debt and there are not sufficient insurance proceeds available to pay the
Debt in full, Borrower may at any time within ninety (90) days of receipt of
Lender’s notification of Lender’s intent to apply insurance proceeds to the
Debt, give Lender not less than thirty (30) days notice of Borrower’s intent to
prepay the Debt in full and, if Borrower gives such notice to Lender, Borrower
may prepay the Loan in full, but not in part, at any time within the
aforementioned ninety (90) day period without prepayment premium or charge of
any kind.

81

--------------------------------------------------------------------------------




VII.
RESERVE FUNDS

Section 7.1.    Intentionally Omitted.
Section 7.2.    Tax and Insurance Escrow Fund. Borrower shall pay to Lender (a)
on the Closing Date an initial deposit and (b) on each Payment Date thereafter
(i) one-twelfth (1/12th) of the Taxes and Other Charges that Lender estimates
will be payable during the next ensuing twelve (12) months in order to
accumulate with Lender sufficient funds to pay all such Taxes and Other Charges
at least thirty (30) days prior to their respective due dates, (ii) one-twelfth
(1/12th) of the Insurance Premiums that Lender estimates will be payable for the
renewal of the coverage afforded by the Policies upon the expiration thereof in
order to accumulate with Lender sufficient funds to pay all such Insurance
Premiums at least thirty (30) days prior to the expiration of the Policies, and
(iii) one-twelfth (1/12th) of the rent due under the Ground Lease (the “Ground
Rent”) that Lender reasonably determines will be payable during the next ensuing
twelve (12) months in order to accumulate with Lender sufficient funds to pay
all such Ground Rent at least thirty (30) days prior to its due date (said
amounts in (a) and (b) above hereinafter called the “Tax and Insurance Escrow
Fund”). Provided no Event of Default exists, Lender will apply the Tax and
Insurance Escrow Fund to payments of Taxes, Ground Rent and Insurance Premiums
required to be made by Borrower pursuant to Section 5.1.2 hereof and under the
Security Instrument. Borrower shall be responsible for ensuring the receipt by
Lender, at least thirty (30) days prior to the respective due date for payment
thereof, of all bills, invoices and statements for all Taxes and Other Charges
and/or Ground Rent and Insurance Premiums to be paid from the Tax and Insurance
Escrow Fund, and so long as no Event of Default has occurred, Lender shall pay
the Governmental Authority or other party entitled thereto directly to the
extent funds are available for such purpose in the Tax and Insurance Escrow
Fund. In making any payment relating to the Tax and Insurance Escrow Fund,
Lender may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes), Ground Lessor (with respect
to Ground Rent), or insurer or agent (with respect to Insurance Premiums),
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax Lien or title or
claim thereof. If the amount of the Tax and Insurance Escrow Fund shall exceed
the amounts due for Taxes, Other Charges and Insurance Premiums pursuant to
Section 5.1.2 hereof, Lender shall, in its sole discretion, return any excess to
Borrower or credit such excess against future payments to be made to the Tax and
Insurance Escrow Fund. Any amount remaining in the Tax and Insurance Escrow Fund
after the Debt has been paid in full shall be returned to Borrower. In
allocating such excess, Lender may deal with the Person shown on the records of
Lender to be the owner of the Property. If at any time Lender reasonably
determines that the Tax and Insurance Escrow Fund is not or will not be
sufficient to pay Taxes, Other Charges, Ground Rent and Insurance Premiums by
the dates set forth in (a) and (b) above, Lender shall notify Borrower of such
determination and Borrower shall increase its monthly payments to Lender by the
amount that Lender estimates is sufficient to make up the deficiency at least
thirty (30) days prior to the due date of the Taxes and Other Charges and/or
Ground Rent and/or thirty (30) days prior to expiration of the Policies, as the
case may be. Notwithstanding anything to the contrary contained herein, provided
that (a) no Event of Default has occurred and is continuing, (b) Borrower
delivers proof reasonably satisfactory to Lender that all Insurance Premiums for
the policies of insurance required to be maintained pursuant to this Agreement
have been paid in full no later than the date upon which such sums are due and
payable,

82

--------------------------------------------------------------------------------




that all Ground Rent has been paid in full no later than the date upon which
such sums are due and payable, and that all Taxes and Other Charges have been
paid on or prior to the date upon which such Taxes and Other Charges are due and
payable, and (c) no Transfer that is not permitted in this Agreement has
occurred, Borrower shall not be required to make monthly payments for the Tax
and Insurance Escrow Fund.
Section 7.3.    Replacements and Replacement Reserve.
7.3.1    Replacement Reserve Fund. Subject to the terms of the last sentence of
this Section 7.3.1, Borrower shall pay to Lender on each Payment Date an amount
(the “Replacement Reserve Monthly Deposit”) which sum is one-twelfth (1/12) of
the annual amount reasonably estimated by Lender in its sole discretion to be
due for replacements and repairs required to be made to the Property during the
calendar year (collectively, the “Replacements”). Amounts so deposited shall
hereinafter be referred to as Borrower’s “Replacement Reserve Fund” and the
account in which such amounts are held shall hereinafter be referred to as
Borrower’s “Replacement Reserve Account”. Lender may reassess its estimate of
the amount necessary for the Replacement Reserve Fund from time to time, and may
increase the monthly amounts required to be deposited into the Replacement
Reserve Fund upon thirty (30) days’ notice to Borrower if Lender determines in
its reasonable discretion that an increase is necessary to maintain the proper
maintenance and operation of the Property. Notwithstanding anything to the
contrary contained herein, provided that (a) no Event of Default has occurred
and is continuing, (b) Lender has determined that there is no evidence of
significant deferred maintenance at the Property, and (c) no Transfer has
occurred, Borrower shall not be required to make monthly payments into the
Replacement Reserve Fund.
7.3.2    Disbursements from Replacement Reserve Account. Provided no Event of
Default exists, Lender shall make disbursements from the Replacement Reserve
Fund as requested by Borrower, and approved by Lender in its sole discretion, no
more frequently than once in any fifteen (15) day period of no less than
$5,000.00 upon delivery by Borrower of Lender’s standard form of draw request
accompanied by copies of paid invoices for the amounts requested and, if
required by Lender for requests in excess of $25,000.00 for a single item, lien
waivers and releases from all parties furnishing materials and/or services in
connection with the requested payment. Lender may require an inspection of the
Property at Borrower’s expense prior to making a monthly disbursement in order
to verify completion of replacements and repairs of items in excess of
$25,000.00 for which reimbursement is sought.
7.3.3    Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.
Section 7.4.    Rollover Reserve.

83

--------------------------------------------------------------------------------




7.4.1    Deposits to Rollover Reserve Fund. Borrower shall pay to Lender for
deposit with Lender all funds in excess of $10,000 with respect to any single
Lease or $50,000 in the aggregate received by Borrower in connection with any
cancellation, modification, termination or surrender of any Lease, including,
but not limited to, any surrender, modification or cancellation fees, buy-out
fees, or reimbursements for tenant improvements and leasing commissions, or sums
otherwise paid to Borrower in connection with Borrower taking any action under
any Lease, including, but not limited to granting a consent or waiving any
provision of any Lease. All such amounts so deposited shall hereinafter be
referred to as the “Rollover Reserve Fund” and the account to which such amounts
are held shall hereinafter be referred to as the “Rollover Reserve Account”.
7.4.2    Withdrawal of Rollover Reserve Funds. Provided no Event of Default
exists, Lender shall make disbursements from the Rollover Reserve Account for
tenant improvement and leasing commission obligations incurred by Borrower. All
such expenses shall be approved by Lender in its reasonable discretion. Lender
shall make disbursements as requested by Borrower on a monthly basis in
increments of no less than $5,000.00 upon delivery by Borrower of Lender’s
standard form of draw request accompanied by copies of paid invoices for the
amounts requested and, if required by Lender for requests in excess of
$25,000.00 for a single item, lien waivers and releases from all parties
furnishing materials and/or services in connection with the requested payment.
Lender may require an inspection of the Property at Borrower’s expense prior to
making a monthly disbursement in order to verify completion of improvements in
excess of $25,000.00 for which reimbursement is sought.
Section 7.5.    Reserved.
Section 7.6.    Reserved.
Section 7.7.    Reserve Funds, Generally. (a)  Borrower grants to Lender a
first-priority perfected security interest in (i) each of the Reserve Funds and
any and all monies now or hereafter deposited in each Reserve Fund, (ii) the
accounts into which the Reserve Funds have been deposited, (iii) all insurance
of said accounts, (iv) all accounts, contract rights and general intangibles or
other rights and interests pertaining thereto, (v) all sums now or hereafter
therein or represented thereby, (vi) all replacements, substitutions or proceeds
thereof, (vii) all instruments and documents now or hereafter evidencing the
Reserve Funds or such accounts, (viii) all powers, options, rights, privileges
and immunities pertaining to the Reserve Funds (including the right to make
withdrawals therefrom), and (ix) all proceeds of the foregoing as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.
Upon the occurrence of an Event of Default, Lender may, in addition to any and
all other rights and remedies available to Lender, apply any sums then present
in any or all of the Reserve Funds to the payment of the Debt in any order in
its sole discretion. The Reserve Funds shall not constitute trust funds and may
be commingled with other monies held by Lender.
(b)    Borrower shall not, without obtaining the prior consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any Lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto.

84

--------------------------------------------------------------------------------




(c)    The Reserve Funds shall be held in an Eligible Account in Permitted
Investments pursuant to the Cash Management Agreement. All interest or other
earnings on a Reserve Fund (with the exception of the Tax and Insurance Escrow
Fund) shall be added to and become a part of such Reserve Fund and shall be
disbursed in the same manner as other monies deposited in such Reserve Fund.
Borrower shall have the right to direct Lender to invest sums on deposit in the
Eligible Account in Permitted Investments provided (a) such investments are then
regularly offered by Lender for accounts of this size, category and type,
(b) such investments are permitted by applicable federal, state and local rules,
regulations and laws, (c) the maturity date of the Permitted Investment is not
later than the date on which the applicable Reserve Funds are required for
payment of an obligation for which such Reserve Fund was created, and (d) no
Event of Default shall have occurred and be continuing. Borrower shall be
responsible for payment of any federal, state or local income or other tax
applicable to the interest or income earned on the Reserve Funds (with the
exception of the Tax and Insurance Escrow Fund). No other investments of the
sums on deposit in the Reserve Funds shall be permitted except as set forth in
this Section 7.7. Borrower shall bear all reasonable costs associated with the
investment of the sums in the account in Permitted Investments. Such costs shall
be deducted from the income or earnings on such investment, if any, and to the
extent such income or earnings shall not be sufficient to pay such costs, such
costs shall be paid by Borrower promptly on demand by Lender. Lender and
Servicer shall have no liability for the rate of return earned or losses
incurred on the investment of the sums in Permitted Investments.
(d)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorney’s fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established. Borrower shall assign to Lender all rights and claims Borrower
may have against all Persons supplying labor, materials or other services which
are to be paid from or secured by the Reserve Funds; provided, however, that
Lender may not pursue any such right or claim unless an Event of Default has
occurred and remains uncured.
VIII.
DEFAULTS

Section 8.1.    Event of Default.   Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):
(i)    if any portion of the Debt is not paid when due;
(ii)    if any of the Taxes or Other Charges are not paid when the same are due
and payable unless such Taxes or Other Charges are being contested in accordance
with Section 5.1.2 hereof;
(iii)    if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request;

85

--------------------------------------------------------------------------------




(iv)    if (A) there is any Transfer not permitted by this Agreement or (B)
Borrower otherwise encumbers any portion of the Property without Lender’s prior
written consent in violation of the provisions of this Agreement or Article 6 of
the Security Instrument or (C) the Property becomes subject to any mechanics’ or
other lien other than liens for Taxes not then due and payable and the lien
shall remain undischarged of record (by payment, bonding or otherwise) for a
period of ten (10) Business Days unless being contested in accordance with the
terms of this Agreement;
(v)    if any representation or warranty made by Borrower or Guarantor, herein
or in any other Loan Document, or in any report, certificate, financial
statement or other instrument, agreement or document furnished to Lender shall
have been false or misleading in any material respect as of the date the
representation or warranty was made;
(vi)    if Borrower shall make an assignment for the benefit of creditors;
(vii)    if a receiver, liquidator or trustee shall be appointed for Borrower,
or if Borrower shall be adjudicated a bankrupt or insolvent, or if any petition
for bankruptcy, reorganization or arrangement pursuant to federal bankruptcy
law, or any similar federal or state law, shall be filed by or against,
consented to, or acquiesced in by, Borrower, or if any proceeding for the
dissolution or liquidation of Borrower shall be instituted; provided, however,
if such appointment, adjudication, petition or proceeding was involuntary and
not consented to by Borrower, upon the same not being discharged, stayed or
dismissed within sixty (60) days;
(viii)    if Borrower or Guarantor attempts to assign their rights under this
Agreement or any of the other Loan Documents or any interest herein or therein
in contravention of the Loan Documents;
(ix)    if Guarantor or Principal shall make an assignment for the benefit of
creditors or if a receiver, liquidator or trustee shall be appointed for
Guarantor or Principal or if Guarantor or Principal shall be adjudicated a
bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Guarantor
or Principal, or if any proceeding for the dissolution or liquidation of
Guarantor or Principal shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Guarantor or Principal, upon the same not being discharged,
stayed or dismissed within sixty (60) days;
(x)    if Guarantor shall dissolve, terminate or otherwise fail to remain in
existence;
(xi)    if Borrower (a) breaches any of its respective negative covenants
contained in Section 5.2 or (b) any covenant contained in Section 4.1.30 hereof,
in each instance, in any material manner;

86

--------------------------------------------------------------------------------




(xii)    with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower or
Guarantor shall be in default under such term, covenant or condition after the
giving of such notice or the expiration of such grace period;
(xiii)    if any of the assumptions contained in the Insolvency Opinion
delivered to Lender in connection with the Loan, or in the Additional Insolvency
Opinion delivered subsequent to the closing of the Loan, is or shall become
untrue in any material respect;
(xiv)    if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement (or any Replacement Management
Agreement);
(xv)    if Borrower fails to comply with the covenants as to Prescribed Laws,
including, without limitation, Section 5.1.1 hereof;
(xvi)    if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in subsections
(i) to (xiv) above or (xvii) below, for ten (10) days after the earlier of (a)
Borrower’s knowledge of such Default and (b) notice to Borrower from Lender, in
the case of any Default which can be cured by the payment of a sum of money, or
for thirty (30) days after the earlier of (a) Borrower’s knowledge of such
Default and (b) notice to Borrower from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably (as determined by Lender) be cured within such thirty (30) day
period and provided further that Borrower shall have commenced to cure such
Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed
ninety (90) days; or
(xvii)    if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower
or the Property, or if any other such event shall occur or condition shall
exist, if the effect of such event or condition is to accelerate the maturity of
any portion of the Debt or to permit Lender to accelerate the maturity of all or
any portion of the Debt.

87

--------------------------------------------------------------------------------




(b)    Upon the occurrence of an Event of Default (other than an Event of
Default described in clauses (vi), (vii) or (viii) above) and at any time
thereafter, in addition to any other rights or remedies available to it pursuant
to this Agreement and the other Loan Documents or at law or in equity, Lender
may take such action, without notice or demand, that Lender deems advisable to
protect and enforce its rights against Borrower and in and to the Property,
including, without limitation, declaring the Debt to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and the Property, including,
without limitation, all rights or remedies available at law or in equity; and
upon any Event of Default described in clauses (vi), (vii) or (viii) above, the
Debt and all other obligations of Borrower hereunder and under the other Loan
Documents shall immediately and automatically become due and payable, without
notice or demand, and Borrower hereby expressly waives any such notice or
demand, anything contained herein or in any other Loan Document to the contrary
notwithstanding.
Section 8.2.    Remedies. (a)  Upon the occurrence of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singularly, successively, together or
otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Without limiting the generality of the foregoing, Borrower agrees that if an
Event of Default is continuing all Liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Property and the Security
Instrument has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

88

--------------------------------------------------------------------------------




(b)    With respect to Borrower and the Property, subject to the provisions of
Section 9.4, nothing contained herein or in any other Loan Document shall be
construed as requiring Lender to resort to the Property for the satisfaction of
any of the Debt in any preference or priority, and Lender may seek satisfaction
out of the Property, or any part thereof, in its absolute discretion in respect
of the Debt. In addition, Lender shall have the right from time to time to
partially foreclose the Security Instrument in any manner and for any amounts
secured by the Security Instrument then due and payable as determined by Lender
in its sole discretion including, without limitation, the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and
interest, Lender may foreclose the Security Instrument to recover such
delinquent payments or (ii) in the event Lender elects to accelerate less than
the entire outstanding principal balance of the Loan, Lender may foreclose the
Security Instrument to recover so much of the principal balance of the Loan as
Lender may accelerate and such other sums secured by the Security Instrument as
Lender may elect. Notwithstanding one or more partial foreclosures, the Property
shall remain subject to the Security Instrument to secure payment of sums
secured by the Security Instrument and not previously recovered.
(c)    Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Borrower shall be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.
(d)    The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singularly, concurrently or otherwise, at such time
and in such order as Lender may determine in Lender’s sole discretion. No delay
or omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Borrower shall not be construed to be a waiver
of any subsequent Default or Event of Default by Borrower or to impair any
remedy, right or power consequent thereon.

89

--------------------------------------------------------------------------------




(e)    As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.
(f)    Any sale made pursuant to the provisions of this Section 8.2 shall be
deemed to have been a public sale conducted in a commercially reasonable manner
if held contemporaneously with the foreclosure sale as provided in this
Section 8.2 or Article 7 of the Security Instrument upon giving the same notice
with respect to the sale of the Property hereunder as is required under this
Section 8.2 and/or Article 7 of the Security Instrument.
IX.
SPECIAL PROVISIONS

Section 9.1.    Reserved.
Section 9.2.    Component Notes. Lender, without in any way limiting Lender’s
other rights hereunder, in its sole and absolute discretion, shall have the
right at any time to require Borrower to execute and deliver “component” notes
(including senior and junior notes), which notes may be paid in such order of
priority as may be designated by Lender, provided that (a) the aggregate
principal amount of such “component” notes shall equal the outstanding principal
balance of the Loan immediately prior to the creation of such “component” notes,
(b) the weighted average interest rate of all such “component” notes shall on
the date created equal the interest rate which was applicable to the Loan
immediately prior to the creation of such “component” notes, (c) the debt
service payments on all such “component” notes shall on the date created equal
the debt service payment which was due under the Loan immediately prior to the
creation of such component notes and (d) the other terms and provisions of each
of the “component” notes shall be identical in substance and substantially
similar in form to the Loan Documents. Borrower shall cooperate with all
reasonable requests of Lender in order to establish the “component” notes, shall
execute and deliver such documents as shall reasonably be required by Lender in
connection therewith, all in form and substance reasonably satisfactory to
Lender, including, without limitation, the severance of security documents if
requested and shall, upon demand, reimburse Lender for all reasonable costs and
expenses incurred in connection therewith. It shall be an Event of Default if
Borrower fails to comply with any of the terms, covenants or conditions of this
Section 9.2 after the expiration of ten (10) Business Days after notice thereof
accompanied by a description of the noncompliance.
Section 9.3.    Intentionally Omitted.

90

--------------------------------------------------------------------------------




Section 9.4.    Exculpation. Subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Security Instrument or
the other Loan Documents by any action or proceeding wherein a money judgment
shall be sought against Borrower, except that Lender may bring a foreclosure
action, an action for specific performance or any other appropriate action or
proceeding to enable Lender to enforce and realize upon its interest under the
Note, this Agreement, the Security Instrument and the other Loan Documents, or
in the Property, the Rents, or any other collateral given to Lender pursuant to
the Loan Documents; provided, however, that, except as specifically provided
herein, any judgment in any such action or proceeding shall be enforceable
against Borrower only to the extent of Borrower’s interest in the Property, in
the Rents and in any other collateral given to Lender, and Lender, by accepting
the Note, this Agreement, the Security Instrument and the other Loan Documents,
agrees that it shall not sue for, seek or demand any deficiency judgment against
Borrower in any such action or proceeding under, or by reason of, or in
connection with, the Note, this Agreement, the Security Instrument or the other
Loan Documents. The provisions of this Section shall not, however,
(a) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Security Instrument; (c) affect the validity or enforceability of or
any Guaranty made in connection with the Loan or any of the rights and remedies
of Lender thereunder; (d) impair the right of Lender to obtain the appointment
of a receiver; (e) impair the enforcement of the Assignment of Leases;
(f) constitute a prohibition against Lender to seek a deficiency judgment
against Borrower only for the purpose of fully realizing the security granted by
the Security Instrument or to commence any other appropriate action or
proceeding in order for Lender to exercise its remedies against the Property; or
(g) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, but only to the extent
of any loss, damage, cost, expense, liability, claim or other obligation
actually incurred by Lender (including attorneys’ fees and expenses reasonably
incurred) arising out of or in connection with the following:
(i)    fraud or intentional misrepresentation by Borrower, Guarantor or any of
their Affiliates, members, managers, officers, agents or employees in connection
with the Loan;
(ii)    the gross negligence or willful misconduct of Borrower, Guarantor or any
of their Affiliates, members, managers, officers, agents or employees;
(iii)    the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity or in the Security Instrument
concerning environmental laws, hazardous substances and asbestos and any
indemnification of Lender with respect thereto in either document;
(iv)    the removal or disposal of any portion of the Property after an Event of
Default, or material physical waste of the Property;

91

--------------------------------------------------------------------------------




(v)    the misapplication, misappropriation or conversion by Borrower or
Guarantor or any Affiliate of the foregoing of (A) any Insurance Proceeds paid
by reason of any Casualty, (B) any Awards or other amounts received in
connection with a Condemnation, (C) any Rents following an Event of Default,
(D) any Rents paid more than one (1) month in advance, (E) any distribution or
other payments made in connection with any part of the Property not permitted
under the Loan Documents or (F) any funds due to the failure by Borrower to
otherwise observe the provisions of the Cash Management Agreement;
(vi)    failure to pay charges for labor or materials or other charges or
judgments that created Liens on any portion of the Property and/or the failure
to pay Insurance Premiums in accordance with the terms of the Loan Documents;
(vii)    any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof;
(viii)    the breach of the representation by Borrower that, on the Closing
Date, all Improvements at the Property were in material compliance with Legal
Requirements;
(ix)    any litigation or other legal proceeding related to the Debt filed by
Borrower, Guarantor or any Affiliate of either of the foregoing that delays,
opposes, impedes, obstructs, hinders, enjoins or otherwise interferes with or
frustrates the efforts of Lender to exercise any rights and remedies available
to Lender as provided herein and in the other Loan Documents (collectively,
“Contest”), provided, however, if Borrower, Guarantor or any Affiliate of either
of the foregoing which commences a Contest obtains a non-appealable order
successfully asserting the Contest, Borrower shall have no liability under this
clause (ix);
(x)    Borrower’s breach of, or failure to comply with, the representations,
warranties and covenants contained in Sections 5.1.9 hereof;
(xi)    Borrower’s failure to provide the indemnities or to comply with the
indemnification provisions set forth in Sections 9.2 and 10.13(e) hereof;
(xii)    the seizure or forfeiture of the Property, or any portion thereof, or
Borrower’s interest therein, resulting from criminal wrongdoing by Borrower,
Guarantor or any of their Affiliates, members, managers, officers, agents or
employees;
(xiii)    any act of arson relating to the Property by Borrower, Guarantor or
any of their Affiliates, members, managers, officers, agents or employees;

92

--------------------------------------------------------------------------------




(xiv)    any fees or commissions paid by Borrower or on behalf of Borrower after
the occurrence of an Event of Default to Guarantor or any of their members,
managers, principals, officers, agents or employees in violation of the terms
hereof, the Note, the Security Instrument or the other Loan Documents;
(xv)    if Borrower fails to permit on-site inspections of the Property, fails
to provide financial information, or fails to appoint a new property manager
upon the request of Lender, each as required by, and in accordance with, the
terms and provisions of this Agreement or the Security Instrument; and/or
(xvi)    if Borrower fails to obtain Lender’s prior written consent to any
Indebtedness or voluntary Lien, in each case which encumbers the Property to the
extent not permitted by the Loan Documents.
Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Security Instrument or to require that all collateral shall
continue to secure all of the Debt owing to Lender in accordance with the Loan
Documents, and (B) the Debt shall be fully recourse to Borrower:
(i) in the event of:
(a) Borrower, Guarantor or Principal filing a voluntary petition under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(b) the filing of an involuntary petition against Borrower under the Bankruptcy
Code or any other federal or state bankruptcy or insolvency law by Principal,
Guarantor or any Affiliate of any of the foregoing or in which Borrower,
Principal, Guarantor or any Affiliate of any of the foregoing colludes with, or
otherwise assists the Person which makes such filing, or solicits or causes to
be solicited petitioning creditors for any involuntary petition against
Borrower;
(c) Borrower, Guarantor, Principal or any Affiliate of any of the foregoing
filing an answer consenting to or otherwise colluding in, acquiescing in or
joining in any involuntary petition filed against it, by any other Person other
than by Lender under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; or soliciting or causing to be solicited
petitioning creditors for any involuntary petition from any Person;
(d) Borrower, Guarantor, Principal or any Affiliate of any of the foregoing
consenting to, colluding in, acquiescing in or joining in an application for the
appointment of a custodian, receiver, trustee, or examiner for Borrower,
Guarantor or Principal or any portion of the Property except in any action
brought by Lender;

93

--------------------------------------------------------------------------------




(e) Borrower, Guarantor or Principal making an assignment for the benefit of
creditors, or admitting, in writing or in any legal proceeding (other than in
connection with any proceeding brought by Lender), its insolvency or inability
to pay its debts as they become due;
(f) a substantive consolidation of Borrower with any other Person in connection
with any federal or state bankruptcy proceeding;
(g) Borrower, Guarantor or Principal contests or opposes any motion made by
Lender to obtain relief from the automatic stay or seeks to reinstate the
automatic stay in the event of any federal or state bankruptcy or insolvency
proceeding involving the Guarantor or Principal; and/or
(h) Borrower accepts from any Guarantor or Principal, or Guarantor or Principal
solicits or provides, any debtor-in-possession financing in the event Borrower
is the subject of a bankruptcy or insolvency proceeding;
(ii)     if the first full Monthly Debt Service Payment Amount is not paid when
due;
(iii)    if Borrower fails to obtain Lender’s prior written consent to Transfer
if required by this Agreement or the Security Instrument and/or
(iv)     if, after an Event of Default, Borrower fails or refuses to convey the
Property to Lender or its designee as part of a deed in lieu of foreclosure
agreement or in the event any of Borrower, Principal or Guarantor fails in any
material manner to cooperate or interferes with a foreclosure by Lender
undertaken by Lender in accordance with the Loan Documents and applicable law or
otherwise in any material respect prevents or interferes with a transfer of the
Property by Lender under the Loan Documents.
Section 9.5.    Matters Concerning Manager. If (i) an Event of Default occurs
and is continuing, (ii) at the Maturity Date, the Debt is not repaid in full,
(iii) the Manager shall become subject to a Material Proceeding or (iv) a
material default occurs under the Management Agreement beyond any applicable
grace and cure periods, Borrower shall, at the request of Lender, terminate the
Management Agreement and replace the Manager with a Qualified Manager pursuant
to a Replacement Management Agreement, it being understood and agreed that the
management fee for such Qualified Manager shall not exceed then prevailing
market rates.

94

--------------------------------------------------------------------------------




Section 9.6.    Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as the
“Servicer”) selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender and
Servicer. Borrower shall promptly reimburse Lender on demand for (a) interest
payable on advances made by Servicer with respect to delinquent debt service
payments (to the extent charges are due pursuant to Sections 2.2.4 and 2.3.5 and
interest at the Default Rate actually paid by Borrower in respect of such
payments is insufficient to pay the same) and expenses paid by Servicer or
trustee in respect of the protection and preservation of the Properties
(including, without limitation, payments of Taxes and Insurance Premiums) and
(b) all of the following costs and expenses, liquidation fees, workout fees,
special servicing fees, operating advisor fees or any other similar fees payable
by Lender to Servicer: (i) as a result of an Event of Default under the Loan;
(ii) the costs of all property inspections and/or appraisals of the Properties
(or any updates to any existing inspection or appraisal) that Servicer may be
required to obtain (other than the cost of regular annual inspections required
to be borne by Servicer under the Servicing Agreement); or (iii) any special
requests made by Borrower or Guarantor during the term of the Loan including,
without limitation, in connection with a prepayment, assumption or modification
of the Loan.
X.
MISCELLANEOUS

Section 10.1.    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender. Lender has the right to sell, transfer, assign or
otherwise dispose of all or any part of its rights, obligations and/or interest
in the Loan and the Loan Documents, including, without limitation, this
Agreement, pursuant to Section 9.1 hereof.
Section 10.2.    Lender’s Discretion. Whenever pursuant to this Agreement,
Lender exercises any right given to it to approve or disapprove, or any
arrangement or term is to be satisfactory to Lender, the decision of Lender to
approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive. Whenever this Agreement expressly provides that Lender may not
withhold its consent or its approval of an arrangement or term, such provisions
shall also be deemed to prohibit Lender from delaying or conditioning such
consent or approval.

95

--------------------------------------------------------------------------------




Section 10.3.    Governing Law.
(A)    MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE
NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF CALIFORNIA (AS PERMITTED BY SECTION 1646.5 OF THE CALIFORNIA CIVIL
CODE OR SIMILAR SUCCESSOR PROVISION) APPLICABLE TO CONTRACTS MADE AND PERFORMED
IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED
BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.
(B)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE COUNTY OF LOS ANGELES,
CALIFORNIA AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE
BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:


c/o NRAI Corporate Services
2875 Michelle Drive, Suite 100
Irvine, California 92606

96

--------------------------------------------------------------------------------




AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN LOS ANGELES, CALIFORNIA, AND AGREES THAT SERVICE
OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF CALIFORNIA. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN LOS ANGELES, CALIFORNIA (WHICH SUBSTITUTE AGENT AND
OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS),
AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT
CEASES TO HAVE AN OFFICE IN LOS ANGELES, CALIFORNIA OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.
Section 10.4.    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by Lender and by the party against whom enforcement is sought,
and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on Borrower, shall entitle Borrower to
any other or future notice or demand in the same, similar or other
circumstances.
Section 10.5.    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
In particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement, the Note or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement, the Note
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount.

97

--------------------------------------------------------------------------------




Section 10.6.    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, addressed as follows
(or at such other address and Person as shall be designated from time to time by
any party hereto, as the case may be, in a notice to the other parties hereto in
the manner provided for in this Section 10.6):


If to Lender:
Midland National Life Insurance Company

One Midland Plaza
Sioux Falls, South Dakota 57193
Attention: Mortgage Accounting


with a copy to:
Midland National Life Insurance Company

c/o Guggenheim Commercial Real Estate Finance, LLC
3455 Peachtree Road NE, Suite 500
Atlanta, GA 30326
Attn: Eugene Ansley, Jr.


and:
Proskauer Rose LLP

Times Square

New York, New York 10036
Attention: David J. Weinberger, Esq.


If to Borrower:
Puente Hills Mall, LLC

c/o Glimcher Properties Limited Partnership
180 East Broad Street, 21st Floor
Columbus, Ohio 43215
Attention: Director of Treasury
and
Puente Hills Mall, LLC

c/o Glimcher Properties Limited Partnership

180 East Broad Street, 21st Floor

Columbus, Ohio 43215

Attention: General Counsel



With a copy to:
Frost Brown Todd LLC

One Columbus, Suite 2300

10 West Broad Street

Columbus, OH 43215-3484

Attention: John I. Cadwallader, Esq.


98

--------------------------------------------------------------------------------




A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day.
Section 10.7.    Trial by Jury. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH
IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.
Section 10.8.    Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
Section 10.9.    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 10.10.    Preferences. To the extent Borrower makes a payment or
payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.
Section 10.11.    Waiver of Notice. Borrower hereby expressly waives, and shall
not be entitled to, any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice.
Borrower hereby expressly waives the right to receive any notice from Lender
with respect to any matter for which this Agreement or the other Loan Documents
do not specifically and expressly provide for the giving of notice by Lender to
Borrower.

99

--------------------------------------------------------------------------------




Section 10.12.    Remedies of Borrower. In the event that a claim or
adjudication is made that Lender or its agents have acted unreasonably or
unreasonably delayed acting in any case where by law or under this Agreement or
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment. Further, it is agreed Lender shall not be in
default under this Agreement, or under any other Loan Document, unless a written
notice specifically setting forth the claim of Borrower shall have been given to
Lender within thirty (30) days after Borrower first had knowledge of the
occurrence of the event which Borrower alleges gave rise to such claim and
Lender does not remedy or cure the default, if any there be, promptly
thereafter. Failure to give such notice shall constitute a waiver of such claim.

100

--------------------------------------------------------------------------------




Section 10.13.    Expenses; Indemnity. (a)  Borrower covenants and agrees to pay
or, if Borrower fails to pay, to reimburse, Lender upon receipt of notice from
Lender for all costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Property); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Lender; (v) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; (vi) the filing and recording fees
and expenses, title insurance and fees and expenses of counsel for providing to
Lender all required legal opinions, and other similar expenses incurred in
creating and perfecting the Liens in favor of Lender pursuant to this Agreement
and the other Loan Documents; (vii) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Property, or any other
security given for the Loan; and (viii) enforcing any obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to the Property (including any fees and expenses
reasonably incurred by or payable to Servicer in connection with the transfer of
the Loan to a special servicer upon Servicer’s anticipation of a Default or
Event of Default, liquidation fees, workout fees, special servicing fees,
operating advisor fees or any other similar fees and interest payable on
advances made by the Servicer with respect to delinquent debt service payments
or expenses of curing Borrowers’ defaults under the Loan Documents), or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings or any other amounts required under Section 9.6;
provided, however, that Borrower shall not be liable for the payment of any such
costs and expenses to the extent the same arise directly by reason of the gross
negligence or willful misconduct of Lender or Servicer. Any costs and expenses
due and payable to Lender may be paid from any amounts in the Lockbox Account or
Cash Management Account, as applicable.

101

--------------------------------------------------------------------------------




(b)    Borrower shall, at its sole cost and expense, protect (with legal counsel
reasonably acceptable to Lender), defend, indemnify, release and hold harmless
the Indemnified Parties from and against any and all Losses imposed upon or
incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one (1) or more of the
following: (a) ownership of the Security Instrument, the Property or any
interest therein or receipt of any Rents; (b) any amendment to, or restructuring
of, the Debt, the Note, this Agreement, the Security Instrument, or any other
Loan Documents; (c) any and all lawful action that may be taken by Lender in
connection with the enforcement of the provisions of the Security Instrument,
this Agreement, the Note or any of the other Loan Documents, whether or not suit
is filed in connection with same, or in connection with Borrower, any guarantor
or any indemnitor and/or any partner, joint venturer or shareholder thereof
becoming a party to a voluntary or involuntary federal or state bankruptcy,
insolvency or similar proceeding; (d) any accident, injury to, or death of,
persons or loss of or damage to property occurring in, on or about the Property
or any part thereof or on the adjoining sidewalks, curbs, adjacent property or
adjacent parking areas, streets or ways; (e) any use, nonuse or condition in, on
or about the Property or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (f) any failure on
the part of Borrower to perform or be in compliance with any of the terms of the
Security Instrument, the Note, this Agreement or any of the other Loan
Documents; (g) performance of any labor or services or the furnishing of any
materials or other property in respect of the Property or any part thereof; (h)
the failure of any person to file timely with the Internal Revenue Service an
accurate Form 1099-B, Statement for Recipients of Proceeds from Real Estate,
Broker and Barter Exchange Transactions, which may be required in connection
with the Security Instrument, or to supply a copy thereof in a timely fashion to
the recipient of the proceeds of the transaction in connection with which this
Agreement is made; (i) any failure of the Property to be in compliance with any
Legal Requirements; (j) the enforcement by any Indemnified Party of the
provisions of this Section 10.13; (k) any and all claims and demands whatsoever
which may be asserted against Lender by reason of any alleged obligations or
undertakings on its part to perform or discharge any of the terms, covenants, or
agreements contained in any Lease other than those finally determined by a court
of competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of Lender; (l) the payment of any commission, charge or
brokerage fee to anyone claiming through Borrower which may be payable in
connection with the funding of the Loan, (m) any misrepresentation made by
Borrower in this Agreement or any other Loan Document, (n) any breach by
Borrower of its obligations under, or any material misrepresentation by Borrower
contained in, this Agreement or the other Loan Documents or (o) the use or
intended use of the proceeds of the Loan (collectively, the “Indemnified
Liabilities”); provided, however, that Borrower shall not have any obligation to
any Indemnified Party hereunder to the extent that such Indemnified Liabilities
arise directly from the gross negligence or willful misconduct of such
Indemnified Parties. To the extent that the undertaking to indemnify, defend and
hold harmless set forth in the preceding sentence may be unenforceable because
it violates any law or public policy, Borrower shall pay the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnified Parties.
Any amounts payable to any Indemnified Parties by reason of the application of
this Section 10.13(b) shall become immediately due and payable and shall bear
interest at the Default Rate from the date loss or damage is sustained by such
Indemnified Parties until paid.

102

--------------------------------------------------------------------------------




(c)    Reserved.
(d)    Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any way relating to (x) any tax
on the making and/or recording of this Agreement, the Security Instrument, the
Note or any of the other Loan Documents, but excluding any income, franchise or
other similar taxes and/or (y) any transfer tax incurred by Indemnified Parties
in connection with the exercise of remedies hereunder or under any other Loan
Documents. Borrower hereby agrees that, in the event that it is determined that
any documentary stamp taxes or intangible personal property taxes are due hereon
or on any mortgage or promissory note executed in connection herewith
(including, without limitation, the Note), Borrower shall indemnify and hold
harmless the Indemnified Parties for all such documentary stamp and/or
intangible taxes, including all penalties and interest assessed or charged in
connection therewith.
(e)    Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Lender’s sole discretion) that Lender may incur, directly or
indirectly, as a result of a breach of any of the representations made under
Section 4.1.9 hereof or a breach of any negative covenants contained in
Section 5.2.9 hereof.
(f)    Upon written request by any Indemnified Party, Borrower shall defend such
Indemnified Party (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties. Notwithstanding the foregoing, if the defendants in any
such claim or proceeding include both Borrower and any Indemnified Party and
Borrower and such Indemnified Party shall have reasonably concluded that there
are any legal defenses available to it and/or other Indemnified Parties that are
different from or additional to those available to Borrower, such Indemnified
Party shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Party, provided that no compromise or settlement shall be
entered without Borrower’s consent, which consent shall not be unreasonably
withheld. Upon demand, Borrower shall pay or, in the sole and absolute
discretion of the Indemnified Parties, reimburse, the Indemnified Parties for
the payment of reasonable fees and disbursements of attorneys, engineers,
environmental consultants, laboratories and other professionals in connection
therewith.
Section 10.14.    Schedules Incorporated. The Schedules annexed hereto are
hereby incorporated herein as a part of this Agreement with the same effect as
if set forth in the body hereof.

103

--------------------------------------------------------------------------------




Section 10.15.    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.
Section 10.16.    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.
(b)    This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
Section 10.17.    Publicity. All news releases, publicity or advertising by
Borrower or their Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, Guggenheim Commercial Real Estate Finance, LLC, or any of
their Affiliates shall be subject to the prior approval of Lender not to be
unreasonably withheld.
Section 10.18.    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s partners and
others with interests in Borrower, and of the Property, or to a sale in inverse
order of alienation in the event of foreclosure of the Security Instrument, and
agrees not to assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property for the collection of the Debt without any prior or different
resort for collection or of the right of Lender to the payment of the Debt out
of the net proceeds of the Property in preference to every other claimant
whatsoever.

104

--------------------------------------------------------------------------------




Section 10.19.    Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.
Section 10.20.    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
Section 10.21.    Brokers and Financial Advisors. Borrower hereby represents
that it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Borrower hereby agrees to indemnify, defend and hold Lender
harmless from and against any and all claims, liabilities, costs and expenses of
any kind (including Lender’s attorneys’ fees and expenses) in any way relating
to or arising from a claim by any Person that such Person acted on behalf of
Borrower or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.
Section 10.22.    Confidentiality. (a) Borrower agrees to use commercially
reasonable efforts (equivalent to the efforts Borrower applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
this Agreement, all other Loan Documents and the terms thereof, except that
Borrower may disclose such information (i) to its members, manager(s) or such
other representatives of Borrower on a need to know basis solely for reasonable
business purposes related to the Property, so long as such members, manager(s)
or such other representatives have agreed to keep such information confidential,
(ii) as required or requested by any federal or state regulatory authority or
examiner, or as reasonably believed by Borrower to be compelled by any court
decree, subpoena or legal or administrative order or process, and (iii) as, on
the advice of Borrower’s counsel, is required by law.

105

--------------------------------------------------------------------------------




(b)    Lender shall use any information supplied by or on behalf of Borrower
under Section 5.1.11 of this Agreement only in connection with the Loan,
including, without limitation, in connection with the servicing of the Loan, any
sale of all or any portion of the Loan (including, without limitation, any sale
of any “component” note) or any participation therein and the exercise and
enforcement by Lender of any rights and remedies hereunder or under any other
Loan Document. Lender agrees to keep all rents rolls and other information
supplied by Borrower under Sections 5.1.11 or 5.1.20 of this Agreement
(collectively, the “Confidential Information”) confidential; provided, however,
that nothing contained herein shall prohibit (i) Lender or the Rating Agencies
from including summary statements, conclusions or analysis based on the
Confidential Information in reports that Lender or the Rating Agencies prepare
and distribute, (ii) distribution of the Confidential Information to the Rating
Agencies, underwriters, auditors, regulatory authorities or any Persons that may
be entitled by law to such information, (iii) distribution of the Confidential
Information to any holders of an interest in the Loan or potential purchasers of
the Loan or any interest therein, or (iv) distribution and use of the
Confidential Information in connection with the exercise and enforcement by
Lender of any rights and remedies hereunder or under any other Loan Document;
provided further, however, that Lender shall inform the recipients of such
information described in clauses (ii) and (iii) of this sentence (other than the
regulatory authorities and other Persons that are entitled by law to the
Confidential Information) that such recipients may use the Confidential
Information solely in connection with rating, administering, servicing,
investing or evaluating investment in the Loan or components thereof, and that
such recipients are considered to be subject to the same confidentiality
obligation as is set forth herein applicable to Lender, but in no event shall
Lender (A) be considered to have represented, warranted or guaranteed to
Borrower, Guarantor, Manager or any other Person that such recipients will use
the Confidential Information solely as aforesaid or that such recipients will
observe such confidentiality obligations, (B) be responsible for monitoring or
enforcing such use and confidentiality obligation or (C) be liable to Borrower,
Guarantor, Manager or any other Person for any acts or omissions by any such
recipient, including, without limitation, any failure of any such recipient to
limit its use of the Confidential Information as aforesaid or observe such
confidentiality obligations. Notwithstanding the foregoing, in connection with
any challenge or question by any Governmental Authority regarding the tax
treatment or tax structure of the Loan, Lender may disclose to Governmental
Authorities the tax treatment and tax structure of the Loan and all materials of
any kind including, without limitation, opinions or other tax analysis, that are
provided to Lender relating to such tax treatment or tax structure. Lender
agrees not to sell any Confidential Information.
Section 10.23.    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, are superseded by the terms of
this Agreement and the other Loan Documents.
Section 10.24.    Cumulative Rights. All of the rights of Lender under this
Agreement hereunder and under each of the other Loan Documents and any other
agreement now or hereafter executed in connection herewith or therewith, shall
be cumulative and may be exercised singly, together, or in such combination as
Lender may determine in its sole judgment.

106

--------------------------------------------------------------------------------




Section 10.25.    Counterparts. This Agreement may be executed in several
counterparts, each of which when executed and delivered is an original, but all
of which together shall constitute one instrument. In making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart which is executed by the party against whom enforcement of this
Agreement is sought.
Section 10.26.    Consent of Holder. Wherever this Agreement refers to Lender’s
consent or discretion or other rights, such references to Lender shall be deemed
to refer to any holder of the Loan. The holder of the Loan may from time to time
appoint a trustee or servicing agent, and Borrower shall be entitled to rely
upon written instructions executed by a purported officer of the holder of the
Loan as to the extent of authority delegated to any such servicing agent from
time to time and determinations made by such servicing agent to the extent
identified a within the delegated authority of such trustee or servicing agent,
unless and until such instructions are superseded by further written
instructions from the holder of the Loan.
Section 10.27.    Successor Laws. Any reference in this Agreement to any statute
or regulation shall be deemed to include any successor statute or regulation.
Section 10.28.    Reliance on Third Parties. Lender may perform any of its
responsibilities hereunder through one or more agents, attorneys or independent
contractors. In addition, Lender may conclusively rely upon the advice or
determinations of any such agents, attorneys or independent contractors in
performing any discretionary function under the terms of this Agreement.
Section 10.29.    Joint and Several Obligations. If Borrower consists of more
than one Person, the obligations and liabilities of each such Person shall be
joint and several.
[NO FURTHER TEXT ON THIS PAGE]



107

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
BORROWER:
PUENTE HILLS MALL, LLC, a Delaware limited liability company
By:
PUENTE HILLS MALL REIT, LLC, a Delaware limited liability company, its sole
member

By:
OG RETAIL HOLDING CO., LLC, a Delaware limited liability company, its managing
member

By:
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited liability
partnership, as administering member

By:
GLIMCHER PROPERTIES CORPORATION, a Delaware corporation, its sole general
partner

By:
/s/ Mark E. Yale    

Mark E. Yale
Executive Vice President, Chief Financial Officer and Treasurer
LENDER:
MIDLAND NATIONAL LIFE INSURANCE COMPANY, an Iowa Corporation
By:
Guggenheim Partners Asset Management, LLC, as Investment Adviser for Midland
National Life Insurance Company

By:
/s/ William Bennett    

William Bennett, Managing Director

108

--------------------------------------------------------------------------------




EXHIBIT A
(O&M PLAN)
(attached hereto)





Exhibit A

--------------------------------------------------------------------------------


EXHIBIT B
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the "Agreement"), among [
], and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.8 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the Loan
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of Borrower within the meaning of Section 871(h)(3)(B) of
the Code, (iv) it is not a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned's conduct of a
U.S. trade or business.
The undersigned has furnished Lender and Borrower with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Borrower and Lender and
(2) the undersigned shall have at all times furnished Borrower and Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF CO-LENDER]
By:
______________________________________

Name:
Title:


Date:
________ __, 20[ ]




110

--------------------------------------------------------------------------------


[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the "Agreement"), among [
], and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.8 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan in respect of
which it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Loan, (iii) with respect to the extension of credit
pursuant to this Agreement, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of Borrower within the meaning of Section 871(h)(3)(B) of
the Code, (v) none of its partners/members is a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments in question are not effectively connected with the
undersigned's or its partners/members' conduct of a U.S. trade or business.
The undersigned has furnished Lender and Borrower with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform Borrower and Lender and (2) the undersigned
shall have at all times furnished Borrower and Lender with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF CO-LENDER]
By:    ______________________________________
Name:
Title:


Date: ________ __, 20[ ]





111

--------------------------------------------------------------------------------


[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the "Agreement"), among [
], and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.8 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.
The undersigned has furnished its participating Co-Lender with a certificate of
its non-U.S. person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Co-Lender in writing and
(2) the undersigned shall have at all times furnished such Co-Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]
By:    ______________________________________
Name:
Title:


Date:    ________ __, 20[ ]





112

--------------------------------------------------------------------------------


[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the "Agreement"), among [
], and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.8 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its partners/members are
the sole beneficial owners of such participation, (iii) with respect such
participation, neither the undersigned nor any of its partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.
The undersigned has furnished its participating Co-Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Co-Lender and (2) the undersigned
shall have at all times furnished such Co-Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]
By:    ______________________________________
Name:
Title:
Date:    ________ __, 20[ ]



113

--------------------------------------------------------------------------------


SCHEDULE I
(Rent Roll)




[see attached]

114

--------------------------------------------------------------------------------




SCHEDULE II


(Required Repairs Deadlines For Completion)




Puente Hills Mall
Plan for Immediate Repairs




Roofing:


The 2012 Capital Budget includes funds to complete the last of a five year plan
to recoat the entire roof of Puente Hills Mall. The roofing systems are being
recoated with a thermoplastic material. The final stage of the roof replacement
plan consists of the replacement of roof behind the AMC 20 Theater tenant space.
The estimated cost to complete this work is $260,000. This work is expected to
be completed during the fourth quarter of 2012.






Parking:


The 2012 Capital Budget includes and we intend to complete the following three
projects related to parking:


1.
Repair/replace approximately 15,000 square feet of asphalt on the ring road.
Approximate cost is $50,000. This work will be completed in June 2012.

2.
Reseal and re-stripe Macy’s parking lot. Approximate cost is $30,000. This work
will be completed during the third quarter of 2012.

3.
Reseal and re-stripe TGIF parking lot. Approximate cost is $10,000. This work
will be completed during June or July 2012.




Sch. II-#PageNum#

--------------------------------------------------------------------------------




SCHEDULE III


(Organizational Structure)
[see attached]



116

--------------------------------------------------------------------------------




SCHEDULE IV
 


(Legal Description of Fee Parcel)


All that certain real property situated in the County of Los Angeles, State of
California, described as follows:
    
PARCEL A - Fee Simple:


Parcels 5, 7 and 8, in the City of Industry, County of Los Angeles, State of
California, as shown on Parcel Map No. 322, filed in Book 315, Page(s) 37
through 44, inclusive, of Parcel Maps, in the Office of the County Recorder of
said County.



117

--------------------------------------------------------------------------------




PARCEL B - Easements:


Non-exclusive easements, creating rights in real property, including but not
limited to, ingress and egress, passage and parking of vehicles; passage and
accommodation of pedestrians; sewer lines, water and gas mains, electrical power
lines, telephone lines, and other utility lines; development and construction of
said Tract; the construction, reconstruction, erection, removal and maintenance,
on, to, over, under and across to a maximum distance of 14 feet, of footings,
supports, canopies, flag poles, roof and building overhangs, awnings, alarm
bells, signs, lights and lighting devices and similar appurtenances over the
“Common Area” as defined and described in that certain Construction, Operation
and Reciprocal Easement Agreement in and upon all the terms, covenants,
conditions, provisions, reservations, limitations, duties, obligations, liens,
assessments and easements as more particularly and fully described and set forth
in said agreement by and between Hahn-Puente Associates, a limited partnership
in which Ernest W. Hahn, Inc., a California corporation, is the general partner;
Broadway-Hale Store, Inc., a California corporation; Sears, Roebuck and Co., a
New York corporation; Adcor Realty Corporation, a New York corporation; and J.C.
Penney Properties, Inc., a Delaware corporation, dated December 22, 1972 and
recorded December 22, 1972 as Instrument No. 712, as amended by that certain
First Amendment to Construction, Operation and Reciprocal Easement Agreement by
and between Hahn-Puente Associates, a limited partnership in which Ernest W.
Hahn, Inc., a California corporation, is the general partner; Broadway-Hale
Store, Inc., a California corporation; Sears, Roebuck and Co., a New York
corporation; Adcor Realty Corporation, a New York corporation, and J.C. Penney
Properties, Inc., a Delaware corporation; dated February 1, 1974 and recorded
March 11, 1974 as Instrument No. 3991, as amended by that certain Second
Amendment to Construction, Operation and Reciprocal Easement Agreement by and
between Hahn-Puente Associates, a Limited Partnership in which Ernest W. Hahn,
Inc., a California corporation, is the general partner; Carter Hawley Hale
Stores, Inc., a California corporation (fka Broadway-Hale Stores, Inc.); Sears,
Roebuck and Co., a New York corporation; Adcor Realty Corporation, a New York
corporation; and J.C. Penney Properties, Inc., a Delaware corporation, dated
September 20, 1984 and recorded October 1, 1984 as Instrument No. 84-1172544,
and as further amended by that certain Third Amendment to Construction,
Operation and Reciprocal Easement Agreement by and between Krausz Puente LLC, a
California limited liability company; The May Department Stores Company, a New
York corporation; and Sears, Roebuck and Co., a New York corporation, dated
December 1, 2001 and recorded January 8, 2002 as Instrument No. 02-0045017,
Fourth Amendment to Construction, Operation and Reciprocal Easement Agreement by
and between Puente Hills Mall, LLC, a Delaware limited liability company, Macy's
West Stores, Inc., an Ohio corporation, f/k/a Macy’s Department Stores, Inc.,
and Sears, Roebuck and Co., a New York corporation, dated November 30, 2010 and
recorded January 14, 2011 as Instrument No. 20110085677, all in the Recorder’s
Office of Los Angeles County, California.



118

--------------------------------------------------------------------------------




PARCEL C - Easements:


Easements for the construction, reconstruction, erection, removal and
maintenance on, to, over, under and across the "Encroachment Area" of the
"Encroachment" as to such terms are defined in that certain encroachment
easement agreement recorded April 23, 1997, as Instrument No. 97-606562, ("The
Encroachment Easement") and for minor encroachments of building overhangs,
canopies, columns, eaves, signs, pilasters and pillars, extending from the
encroachment area onto Parcel A, as created in and by said encroachment
easement.


PARCEL D - Non-Exclusive Easements:


Non-exclusive easements, creating rights in real property as contained in that
certain Declaration of Covenants, Conditions and Restrictions by Puente Hills
Mall, LLC, a Delaware limited liability company, dated March 24, 2003 and
recorded March 26, 2003 as Instrument No. 03-838916, in the Recorder’s Office of
Los Angeles County, California.


Assessor's Parcel Number:
8265-004-039 / 8265-004-040 / 8265-004-118

8265-004-120 / 8265-004-121



119